 

Exhibit 10.24

 

PLEDGE AND SECURITY AGREEMENT

 

This PLEDGE AND SECURITY AGREEMENT, dated as of April 12, 2019 (this
“Agreement”), is made by each of the Loan Parties party hereto (each a “Grantor”
and collectively, the “Grantors”), in favor of Cortland Capital Market Services
LLC (“Cortland”), in its capacity as collateral agent for the Secured Parties
referred to below (in such capacity, together with its successors and assigns in
such capacity, if any, the “Collateral Agent”).

 

WITNESSETH:

 

WHEREAS, Limbach Holdings, Inc., a Delaware corporation (“Ultimate Parent”),
Limbach Holdings LLC, a Delaware limited liability company (“Parent”), Limbach
Facility Services LLC, a Delaware limited liability company (“Limbach”), each
subsidiary of Limbach listed as a “Borrower” on the signature pages thereto
(together with Limbach, each a “Borrower” and collectively, the “Borrowers”),
each subsidiary of Ultimate Parent listed as a “Guarantor” on the signature
pages thereto (together with Ultimate Parent, Parent and each other Person that
executes a joinder agreement and becomes a “Guarantor” thereunder, each a
“Guarantor” and collectively, the “Guarantors”), the lenders from time to time
party thereto (each a “Lender” and collectively, the “Lenders”), the Collateral
Agent, Cortland, as administrative agent for the Lenders (in such capacity,
together with its successors and assigns in such capacity, the “Administrative
Agent”) and CB Agent Services LLC, as origination agent for the Lenders (in such
capacity, together with its successors and permitted assigns in such capacity,
the “Origination Agent” and together with the Collateral Agent and the
Administrative Agent, each an “Agent” and collectively, the “Agents”) are
parties to that certain Financing Agreement, dated as of April 12, 2019 (such
agreement, as amended, restated, supplemented, modified or otherwise changed
from time to time, including any replacement agreement therefor, being
hereinafter referred to as the “Financing Agreement”);

 

WHEREAS, pursuant to the Financing Agreement, the Lenders have agreed to make
certain loans (each a “Loan” and collectively, the “Loans”), to the Borrowers;

 

WHEREAS, it is a condition precedent to the Lenders making any Loan and
providing any other financial accommodation to the Borrowers pursuant to the
Financing Agreement that each Grantor shall have executed and delivered to the
Collateral Agent a pledge to the Collateral Agent, for the benefit of the
Secured Parties, and the grant to the Collateral Agent, for the benefit of the
Secured Parties, of (a) a security interest in and Lien on the outstanding
shares of Equity Interests (as defined in the Financing Agreement) and
indebtedness from time to time owned by such Grantor of each Person now or
hereafter existing and in which such Grantor has any interest at any time, and
(b) a security interest in all other personal property and fixtures of such
Grantor;

 

WHEREAS, the Grantors are mutually dependent on each other in the conduct of
their respective businesses as an integrated operation, with credit needed from
time to time by each Grantor often being provided through financing obtained by
the other Grantors and the ability to obtain such financing being dependent on
the successful operations of all of the Grantors as a whole; and

 

 

 

 

WHEREAS, each Grantor has determined that the execution, delivery and
performance of this Agreement directly benefit, and are in the best interest of,
such Grantor;

 

NOW, THEREFORE, for and in consideration of the recitals made above and the
agreements herein and in order to induce the Secured Parties to make and
maintain the Loans and to provide other financial accommodations to the
Borrowers pursuant to the Financing Agreement, the Grantors hereby jointly and
severally agree with the Collateral Agent, for the benefit of the Secured
Parties, as follows:

 

SECTION 1.          Definitions; Construction.

 

(a)          All initially capitalized terms used herein (including in the
preamble and recitals hereof) without definition shall have the meanings
ascribed thereto in the Financing Agreement. Any terms (whether capitalized or
lower case) used in this Agreement that are defined in the Code (including,
without limitation, Account, Account Debtor, Cash Proceeds, Certificate of
Title, Chattel Paper, Commercial Tort Claims, Commodity Account, Commodity
Contracts, Deposit Account, Documents, Electronic Chattel Paper, Equipment,
Fixtures, General Intangibles, Goods, Instruments, Inventory, Investment
Property, Letters of Credit, Letter of Credit Rights, Noncash Proceeds, Payment
Intangibles, Proceeds, Promissory Notes, Record, Securities Account Software,
Supporting Obligations and Tangible Chattel Paper) shall be construed and
defined as set forth in the Code unless otherwise defined herein or in the
Financing Agreement; provided, that to the extent that the Code is used to
define any term used herein and if such term is defined differently in different
Articles of the Code, the definition of such term contained in Article 9 of the
Code shall govern. In addition to those terms defined elsewhere in this
Agreement, as used in this Agreement, the following terms shall have the
following meanings:

 

“Additional Collateral” has the meaning specified therefor in Section 4(a)(i)
hereof.

 

“Administrative Agent” has the meaning specified therefor in the recitals
hereto.

 

“Agent” and “Agents” have the meanings specified therefor in the recitals
hereto.

 

“Agreement” has the meaning specified therefor in the preamble hereto.

 

“Books” means books and records (including each Grantor’s Records indicating,
summarizing or evidencing such Grantor’s assets (including the Collateral) or
liabilities, each Grantor’s Records relating to such Grantor’s business
operations or financial condition, and each Grantor’s goods or General
Intangibles related to such information).

 

“Borrower” and “Borrowers” have the respective meanings specified therefor in
the recitals hereto.

 

“Code” means the New York Uniform Commercial Code, as in effect from time to
time; provided that in the event that, by reason of mandatory provisions of law,
any or all of the attachment, perfection, priority or remedies with respect to
the Collateral Agent’s Liens on any Collateral are governed by the Uniform
Commercial Code as enacted and in effect in a jurisdiction other than the State
of New York, the term “Code” shall mean the Uniform Commercial Code as enacted
and in effect in such other jurisdiction solely for purposes of the provisions
thereof relating to such attachment, perfection, priority or remedies.

 

-2-

 

 

“Collateral” has the meaning specified therefor in Section 2 hereof.

 

“Collateral Agent” has the meaning specified therefor in the preamble hereto.

 

“Copyrights” means any and all rights in any published and unpublished works of
authorship, including (i) copyrights, (ii) all renewals, extensions,
restorations and reversions thereof, (iii) copyright registrations and
recordings thereof and all applications in connection therewith including those
listed on Schedule II hereto, (iv) income, license fees, royalties, damages, and
payments now and hereafter due or payable under and with respect thereto,
including payments under all licenses entered into in connection therewith and
damages and payments for past, present, or future infringements thereof, (v) the
right to sue for past, present, and future infringements thereof, and (vi) all
of each Grantor’s rights corresponding thereto throughout the world.

 

“Copyright Security Agreement” means each Copyright Security Agreement executed
and delivered by Grantors, or any of them, and the Collateral Agent, in
substantially the form of Exhibit B.

 

“Excluded Assets” has the meaning specified therefor in Section 2 hereof.

 

“Existing Issuer” has the meaning specified therefor in the definition of the
term “Pledged Shares”.

 

“Financing Agreement” has the meaning specified therefor in the recitals hereto.

 

“General Intangibles” means general intangibles (as that term is defined in the
Code), and includes payment intangibles, software, contract rights, rights to
payment, rights arising under common law, statutes, or regulations, choses or
things in action, goodwill, Intellectual Property, Intellectual Property
Licenses, purchase orders, customer lists, route lists, rights to payment and
other rights under any royalty or licensing agreements, including Intellectual
Property Licenses, infringement claims, monies due or recoverable from pension
funds, pension plan refunds, pension plan refund claims, insurance premium
rebates, tax refunds, and tax refund claims, interests in a partnership or
limited liability company which do not constitute a security under Article 8 of
the Code, and any other personal property other than Commercial Tort Claims,
money, Accounts, Chattel Paper, Deposit Accounts, goods, Investment Property,
Negotiable Collateral, and oil, gas, or other minerals before extraction.

 

“Grantor” and “Grantors” have the respective meanings specified therefor in the
preamble hereto.

 

“Guarantor” and “Guarantors” have the respective meanings specified therefor in
the recitals hereto.

 

-3-

 

 

“Intellectual Property” means any and all Patents, Copyrights, Trademarks, trade
secrets, know-how, inventions (whether or not patentable), algorithms, software
programs (including source code and object code), processes, product designs,
industrial designs, blueprints, drawings, data, customer lists, URLs and domain
names, specifications, documentations, reports, catalogs, literature, and any
other forms of technology or proprietary information of any kind, including all
rights therein and all applications for registration or registrations thereof.

 

“Investment Property” means investment property (as such term is defined in the
Code) and all Pledged Interests (regardless of whether classified as investment
property under the Code).

 

“Lender” and “Lenders” have the respective meanings specified therefor in the
recitals hereto.

 

“Licenses” means, with respect to any Person (the “Specified Party”), (i) any
licenses or other similar rights provided to the Specified Party in or with
respect to Intellectual Property owned or controlled by any other Person, and
(ii) any licenses or other similar rights provided to any other Person in or
with respect to Intellectual Property owned or controlled by the Specified
Party, in each case, including (A) any software license agreements (other than
license agreements for commercially available off-the-shelf software that is
generally available to the public which have been licensed to a Grantor pursuant
to end-user licenses), (B) the license agreements listed on Schedule III hereto,
and (C) the right to use any of the licenses or other similar rights described
in this definition in connection with the enforcement of any Secured Parties’
rights under the Loan Documents.

 

“Negotiable Collateral” means letters of credit, letter of credit rights,
instruments, promissory notes, drafts and documents (as each such term is
defined in the Code).

 

“Parent” has the meaning specified therefor in the recitals hereto.

 

“Patents” means patents and patent applications, including (i) the patents and
patent applications listed on Schedule IV hereto, (ii) all continuations,
divisionals, continuations- in-part, re-examinations, reissues, and renewals
thereof and improvements thereon, (iii) all income, royalties, damages and
payments now and hereafter due or payable under and with respect thereto,
including payments under all licenses entered into in connection therewith and
damages and payments for past, present, or future infringements thereof,
(iv) the right to sue for past, present, and future infringements thereof, and
(v) all of each Grantor’s rights corresponding thereto throughout the world.

 

“Patent Security Agreement” means each Patent Security Agreement executed and
delivered by Grantors, or any of them, and the Collateral Agent, in
substantially the form of Exhibit B.

 

“Pledged Debt” means the indebtedness described in Schedule X hereto and all
indebtedness from time to time owned or acquired by a Grantor, the promissory
notes and other Instruments evidencing any or all of such indebtedness, and all
interest, cash, Instruments, Investment Property, financial assets, securities,
Equity Interests, other equity interests, stock options and commodity contracts,
notes, debentures, bonds, promissory notes or other evidences of indebtedness
and all other property from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such indebtedness.

 

-4-

 

 

“Pledged Interests” means, collectively, (a) the Pledged Debt, (b) the Pledged
Shares and (c) all security entitlements in any and all of the foregoing.

 

“Pledged Issuer” has the meaning specified therefor in the definition of the
term “Pledged Shares”.

 

“Pledged Shares” means (a) the shares of Equity Interests described in
Schedule XI hereto, whether or not evidenced or represented by any stock
certificate, certificated security or other Instrument, issued by the Persons
described in such Schedule XI (the “Existing Issuers”), (b) the shares of Equity
Interests at any time and from time to time acquired by a Grantor of any and all
Persons now or hereafter existing (such Persons, together with the Existing
Issuers, being hereinafter referred to collectively as the “Pledged Issuers” and
each individually as a “Pledged Issuer”), whether or not evidenced or
represented by any stock certificate, certificated security or other Instrument,
and (c) the certificates representing such shares of Equity Interests, all
options and other rights, contractual or otherwise, in respect thereof and all
dividends, distributions, cash, Instruments, Investment Property, financial
assets, securities, Equity Interests, other equity interests, stock options and
commodity contracts, notes, debentures, bonds, promissory notes or other
evidences of indebtedness and all other property (including, without limitation,
any stock dividend and any distribution in connection with a stock split) from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such Equity Interests.

 

“Proceeds” has the meaning specified therefor in Section 2(r) hereof.

 

“Record” means record (as such term is defined in the Code), and includes
information that is inscribed on a tangible medium which is stored in an
electronic or other medium and is retrievable in perceivable form.

 

“Secured Parties” means, collectively, the Agents and the Lenders.

 

“Secured Obligations” has the meaning specified therefor in Section 3 hereof.

 

“Supporting Obligations” means supporting obligations (as such term is defined
in the Code), and includes letters of credit and guaranties issued in support of
Accounts, Chattel Paper, documents, General Intangibles, instruments or
Investment Property.

 

“Titled Collateral” means all Collateral for which the title to such Collateral
is governed by a Certificate of Title or certificate of ownership, including,
without limitation, all motor vehicles (including, without limitation, all
trucks, trailers, tractors, service vehicles, automobiles and other mobile
equipment) for which the title to such motor vehicles is governed by a
Certificate of Title or certificate of ownership.

 

-5-

 

 

“Trademarks” means any and all trademarks, trade names, registered trademarks,
trademark applications, service marks, registered service marks, brand names,
certification marks, collective marks, logos, symbols, trade dress, assumed
names, fictitious names and service mark applications, including (i) the trade
names, registered trademarks, trademark applications, registered service marks
and service mark applications listed on Schedule V hereto, (ii) all extensions,
modifications and renewals thereof, (iii) all income, royalties, damages and
payments now and hereafter due or payable under and with respect thereto,
including payments under all licenses entered into in connection therewith and
damages and payments for past or future infringements or dilutions thereof,
(iv) the right to sue for past, present and future infringements and dilutions
thereof, (v) the goodwill of each Grantor’s business symbolized by the foregoing
or connected therewith, and (vi) all of each Grantor’s rights corresponding
thereto throughout the world.

 

“Trademark Security Agreement” means each Trademark Security Agreement executed
and delivered by Grantors, or any of them, and the Collateral Agent, in
substantially the form of Exhibit B.

 

(b)          This Agreement shall be subject to the rules of construction set
forth in Sections 1.02 and 1.03 of the Financing Agreement, and such provisions
are incorporated herein by this reference mutatis mutandis.

 

(c)          All of the schedules and exhibits attached to this Agreement shall
be deemed incorporated herein by reference.

 

SECTION 2.          Grant of Security Interest. As collateral security for the
payment, performance and observance of all of the Secured Obligations, each
Grantor hereby pledges and assigns to the Collateral Agent (and its agents and
designees), and unconditionally grants to the Collateral Agent (and its agents
and designees), for the benefit of the Secured Parties, to secure the Secured
Obligations (whether now existing or hereafter arising ) a continuing security
interest in all such Grantor’s right, title, and interest in and to all personal
property and Fixtures of such Grantor, wherever located and whether now or
hereafter existing and whether now owned or hereafter acquired, of every kind
and description, tangible or intangible, including, without limitation, the
following (all being collectively referred to herein as the “Collateral”; for
the avoidance of doubt, the Collateral shall not include any of the Excluded
Assets):

 

(a)          all Accounts;

 

(b)          all Books;

 

(c)          all Chattel Paper (whether tangible or electronic);

 

(d)          all Commercial Tort Claims, including, without limitation, those
specified on Schedule IX;

 

(e)          all Deposit Accounts, all cash, and all other property from time to
time deposited therein or otherwise credited thereto and the monies and property
in the possession or under the control of any Secured Party or any affiliate,
representative, agent or correspondent of any Secured Party;

 

(f)          all Documents;

 

-6-

 

 

(g)         all General Intangibles (including, without limitation, all Payment
Intangibles, Intellectual Property and Licenses);

 

(h)         all Goods, including, without limitation, all Equipment, Fixtures
and Inventory;

 

(i)          all Investment Property;

 

(j)          all Letter-of-Credit Rights;

 

(k)         all Negotiable Collateral (including, without limitation, all
Instruments and Promissory Notes);

 

(l)          all Pledged Interests;

 

(m)        all Securities Accounts;

 

(n)         all Supporting Obligations;

 

(o)         all cash posted to counterparties to agreements with a Grantor or
any other Person;

 

(p)         all money, Cash Equivalents, or other assets of each Grantor that
are now or hereafter in the possession, custody, or control of any Secured Party
(or its agent or designee);

 

(q)         all other tangible and intangible personal property of such Grantor
(whether or not subject to the Code), including, without limitation, all bank
and other accounts and all cash and all investments therein, all proceeds,
products, offspring, accessions, rents, profits, income, benefits, substitutions
and replacements of and to any of the property of such Grantor described in the
preceding clauses of this Section 2 hereof (including, without limitation, any
proceeds of insurance thereon and all causes of action, claims and warranties
now or hereafter held by such Grantor in respect of any of the items listed
above), and all books, correspondence, files and other Records, including,
without limitation, all tapes, disks, cards, Software, data and computer
programs in the possession or under the control of such Grantor or any other
Person from time to time acting for such Grantor that at any time evidence or
contain information relating to any of the property described in the preceding
clauses of this Section 2 hereof or are otherwise necessary or helpful in the
collection or realization thereof; and

 

(r)          all Proceeds, including all Cash Proceeds and Noncash Proceeds, and
products of any and all of the foregoing Collateral, in each case howsoever such
Grantor’s interest therein may arise or appear (whether by ownership, security
interest, claim or otherwise), whether tangible or intangible, of any of the
foregoing, including proceeds of insurance or Commercial Tort Claims covering or
relating to any or all of the foregoing, and any and all Accounts, Books,
Chattel Paper, Deposit Accounts, Equipment, Fixtures, General Intangibles,
Inventory, Investment Property, Intellectual Property, Negotiable Collateral,
Pledged Interests, Securities Accounts, Supporting Obligations, money, or other
tangible or intangible property resulting from the sale, lease, license,
exchange, collection, or other disposition of any of the foregoing, the proceeds
of any award in condemnation with respect to any of the foregoing, any rebates
or refunds, whether for taxes or otherwise, and all proceeds of any such
proceeds, or any portion thereof or interest therein, and the proceeds thereof,
and all proceeds of any loss of, damage to, or destruction of the above, whether
insured or not insured, and, to the extent not otherwise included, any
indemnity, warranty, or guaranty payable by reason of loss or damage to, or
otherwise with respect to any of the foregoing (the “Proceeds”). Without
limiting the generality of the foregoing, the term “Proceeds” includes whatever
is receivable or received when Investment Property or proceeds are sold,
exchanged, collected, or otherwise disposed of, whether such disposition is
voluntary or involuntary, and includes proceeds of any indemnity or guaranty
payable to any Grantor or Agent from time to time with respect to any of the
Investment Property.

 

-7-

 

 

Notwithstanding anything herein to the contrary, the term “Collateral” shall not
include, and no Grantor is pledging, nor granting a security interest hereunder
in, the following, in each case, as and to the extent provided herein
(collectively, the “Excluded Assets”): (i) any of such Grantor’s right, title or
interest in any lease, permit, license, license agreement, contract or agreement
to which such Grantor is a party as of the date hereof or any of its right,
title or interest thereunder to the extent, but only to the extent, that such a
grant would, under the express terms of such lease, permit, license, license
agreement, contract or agreement on the date hereof result in a breach of the
terms of, or constitute a default under, such lease, permit, license, license
agreement, contract or agreement (other than to the extent that (A) any such
term has been waived, (B) the consent of the other party to such lease, permit,
license, license agreement, contract or agreement has been obtained, or
(C) would be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or
9-409 of the Code or other applicable law (including the Bankruptcy Code) or
principles of equity); provided, that (x) immediately upon the ineffectiveness,
lapse, termination or waiver of any such provision, the Excluded Assets shall no
longer include, and the Collateral shall include, and such Grantor shall be
deemed to have granted a security interest in, all such right, title and
interest as if such provision had never been in effect and (y) the foregoing
exclusion shall in no way be construed so as to limit, impair or otherwise
affect the Collateral Agent’s unconditional continuing security interest in and
liens upon any rights or interests of any Grantor in or to (1) the proceeds of,
or any monies due or to become due under, any such lease, permit, license,
license agreement, contract or agreement (including any Accounts, proceeds of
Inventory or Equity Interests), and (2) the proceeds from the sale, license,
lease, or other dispositions of any such lease, permit, license, license
agreement, contract or agreement); (ii) any intent-to-use United States
trademark and/or service mark applications for which an amendment to allege use
or statement of use has not been filed under 15 U.S.C. § 1051(c) or 15 U.S.C. §
1051(d), respectively, or if filed, has not been deemed in conformance with 15
U.S.C. § 1051(a) or examined and accepted, respectively, by the United States
Patent and Trademark Office, provided that, upon such filing and acceptance,
such intent-to-use applications shall no longer be included in the Excluded
Assets and shall be included in the definition of Collateral; (iii) any
fee-owned Real Property with a fair market value less than $250,000, unless
requested by the Origination Agent; (iv) any leased Real Property requiring the
payment of annual rent or royalties exceeding in the aggregate $500,000, unless
requested by the Origination Agent; (v) assets subject to a Permitted Lien
securing Permitted Purchase Money Indebtedness only to the extent and for so
long as the terms of the agreement in which such Permitted Lien is granted
validly prohibits the creation of any other Lien on such asset; (vi) Equity
Interests in any Special Purpose Joint Venture to the extent a Lien on such
Equity Interests is prohibited by the Governing Documents of such Special
Purpose Joint Venture; and (vii) those assets as to which the Origination Agent
and the Grantors agree in writing that the cost of obtaining such a security
interest or perfection thereof are excessive in relation to the benefit to the
Secured Parties of the security to be afforded thereby.

 

-8-

 

 

SECTION 3.          Security for Secured Obligations.

 

(a)          The security interest created hereby in the Collateral constitutes
continuing collateral security for all of the following obligations, whether now
existing or hereafter incurred (the “Secured Obligations”):

 

(i)          the prompt payment by each Grantor, as and when due and payable
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise), of all amounts from time to time owing by it under or in respect of
the Financing Agreement and/or the other Loan Documents, including, without
limitation, (i) all Obligations, (ii) in the case of a Guarantor, all Guaranteed
Obligations and all other amounts from time to time owing by such Grantor in
respect of its guaranty made under any Guaranty to which it is a party,
including, without limitation, all obligations guaranteed by such Grantor and
(iii) all interest, fees, commissions, charges, expense reimbursements,
indemnifications and all other amounts due or to become due under any Loan
Document (including, without limitation, all interest, fees, commissions,
charges, expense reimbursements, indemnifications and other amounts that accrue
after the commencement of any Insolvency Proceeding of any Loan Party, whether
or not the payment of such interest, fees, commissions, charges, expense
reimbursements, indemnifications and other amounts are unenforceable or are not
allowable, in whole or in part, due to the existence of such Insolvency
Proceeding); and

 

(ii)         the due performance and observance by each Grantor of all of its
other obligations from time to time existing in respect of the Loan Documents.

 

(b)          Without limiting the foregoing, this Agreement secures the payment
of all amounts which constitute part of the Secured Obligations and would be
owed by Grantors, or any of them, to any of the Secured Parties, but for the
fact that they are unenforceable or not allowable (in whole or in part) as a
claim in an Insolvency Proceeding involving any Grantor due to the existence of
such Insolvency Proceeding. Further, the security interest created hereby
encumbers each Grantor’s right, title, and interest in all Collateral, whether
now owned by such Grantor or hereafter acquired, obtained, developed, or created
by such Grantor and wherever located.

 

-9-

 

 

SECTION 4.          Delivery of the Pledged Interests.

 

(a)          (i) All promissory notes currently evidencing the Pledged Debt with
a principal outstanding amount exceeding $100,000 in the aggregate, and all
certificates currently representing the Pledged Shares (if any) shall be
delivered to the Collateral Agent (or its custodian, designee or other nominee)
on or prior to the execution and delivery of this Agreement. All other
promissory notes, certificates and Instruments constituting Pledged Interests
from time to time required to be pledged to the Collateral Agent pursuant to the
terms of this Agreement or the Financing Agreement (the “Additional Collateral”)
shall be delivered to the Collateral Agent (or its custodian, designee or other
nominee) promptly upon, but in any event within five (5) days of, receipt
thereof by or on behalf of any of the Grantors. All such Additional Collateral
shall be held by or on behalf of the Collateral Agent (or its custodian,
designee or other nominee) pursuant hereto and shall be delivered in suitable
form for transfer by delivery or shall be accompanied by duly executed
instruments of transfer or assignment or undated stock powers executed in blank,
all in form and substance reasonably satisfactory to the Collateral Agent. If
any Pledged Interests consists of uncertificated securities, unless the
immediately following sentence is applicable thereto, such Grantor shall cause
the Collateral Agent (or its designated custodian or nominee) to become the
registered holder thereof, or cause each issuer of such securities to agree that
it will comply with instructions originated by the Collateral Agent with respect
to such securities without further consent by such Grantor. If any Pledged
Interests consists of security entitlements, such Grantor shall transfer such
security entitlements to the Collateral Agent (or its custodian, nominee or
other designee), or cause the applicable securities intermediary to agree that
it will comply with entitlement orders by the Collateral Agent without further
consent by such Grantor.

 

(ii)         Within five (5) days (or such longer period as is applicable due to
the operation of Section 7.01(b)(i)(y) of the Financing Agreement) of the
receipt by a Grantor of any Additional Collateral, a Pledge Amendment, duly
executed by such Grantor, in substantially the form of Exhibit A hereto (a
“Pledge Amendment”), shall be delivered to the Collateral Agent, in respect of
the Additional Collateral that must be pledged pursuant to this Agreement and
the Financing Agreement. The Pledge Amendment shall from and after delivery
thereof constitute part of Schedules X and XI hereto. Each Grantor hereby
authorizes the Collateral Agent to attach each Pledge Amendment to this
Agreement and agrees that all promissory notes, certificates or Instruments
listed on any Pledge Amendment delivered to the Collateral Agent (or its
custodian, designee or other nominee) shall for all purposes hereunder
constitute Pledged Interests and such Grantor shall be deemed upon delivery
thereof to have made the representations and warranties set forth in Section 5
hereof with respect to such Additional Collateral.

 

(b)          Each Grantor agrees that it will cooperate with Collateral Agent in
obtaining all necessary approvals and making all necessary filings under
federal, state, local, or foreign law to effect the perfection of the security
interest on the Investment Property or to effect any sale or transfer thereof.

 

(c)          If any Grantor shall receive, by virtue of such Grantor’s being or
having been an owner of any Pledged Interests, any (i) stock certificate
(including, without limitation, any certificate representing a stock dividend or
distribution in connection with any increase or reduction of capital,
reclassification, merger, consolidation, sale of assets, combination of shares,
stock split, spin-off or split-off), promissory note or other Instrument,
(ii) option or right, whether as an addition to, substitution for, or in
exchange for, any Pledged Interests, or otherwise, (iii) dividends payable in
cash (except such dividends permitted to be retained by any such Grantor
pursuant to Section 7 hereof) or in securities or other property or
(iv) dividends, distributions, cash, Instruments, Investment Property and other
property in connection with a partial or total liquidation or dissolution or in
connection with a reduction of capital, capital surplus or paid-in surplus, such
Grantor shall hold such stock certificate, promissory note, Instrument, option,
right, payment or distribution in trust for the benefit of the Collateral Agent,
shall segregate it from such Grantor’s other property and shall deliver it
forthwith to the Collateral Agent (or its custodian, designee or other nominee),
in the exact form received, with any necessary indorsement and/or appropriate
stock powers duly executed in blank, to be held by the Collateral Agent (or its
custodian, designee or other nominee) as Pledged Interests and as further
collateral security for the Secured Obligations.

 

-10-

 

 

SECTION 5.          Representations and Warranties. In order to induce
Collateral Agent to enter into this Agreement for the benefit of the Secured
Parties, each Grantor jointly and severally makes the following representations
and warranties to the Secured Parties, as of the Effective Date and as of the
date of the making of any Term Loan (or other extension of credit) after the
Effective Date, and such representations and warranties shall survive the
execution and delivery of this Agreement:

 

(a)          Schedule I hereto sets forth (i) the exact legal name (within the
meaning of Section 9-503 of the Code) of each Grantor, (ii) the state or
jurisdiction of organization of each Grantor, (iii) the type of organization of
each Grantor and (iv) the organizational identification number of each Grantor
or states that no such organizational identification number exists.

 

(b)          There is no pending or, to the knowledge of any Grantor, threatened
action, suit, proceeding or claim before any court or other Governmental
Authority or any arbitrator, or any order, judgment or award by any court or
other Governmental Authority or any arbitrator, that could reasonably be
expected to adversely affect the grant by any Grantor, or the perfection, of the
security interest purported to be created hereby in the Collateral, or the
exercise by the Collateral Agent of any of its rights or remedies hereunder.

 

(c)          As of the Effective Date, all Equipment, Inventory and other Goods
of each Grantor is located at the addresses specified therefor in Schedule VI
hereto (other than (x) Equipment which in the ordinary course of such Grantor’s
business is out for repair or is in-transit between locations specified in
Schedule VI and/or Specified Third Party Locations, (y) Job Inventory, and (z)
Equipment which in the ordinary course of such Grantor’s business is in use at a
temporary project or job site). Each Grantor’s chief place of business and chief
executive office, the place where such Grantor keeps its Records concerning
Accounts and all originals of all Chattel Paper are located at the addresses
specified therefor in Schedule VI hereto (as amended, supplemented or otherwise
modified from time to time in accordance with the terms hereof). None of the
Accounts is evidenced by Promissory Notes or other Instruments. Set forth in
Schedule VII hereto is a complete and accurate list, as of the date of this
Agreement, of each Deposit Account, Securities Account and Commodities Account
of each Grantor, together with the name and address of each institution at which
each such Account is maintained, the account number for each such Account and a
description of the purpose of each such Account. Set forth in Schedule V hereto
is (i) a complete and correct list of each trade name used by each Grantor and
(ii) the name of, and each trade name used by, each Person from which such
Grantor has acquired any substantial part of the Collateral within five (5)
years of the date hereof.

 

-11-

 

 

(d)          As of the Effective Date, (i) Schedule II provides a complete and
correct list of all registered Copyrights owned by any Grantor, all applications
for registration of Copyrights owned by any Grantor, and all other Copyrights
owned by any Grantor and material to the conduct of the business of any Grantor;
(ii) Schedule III provides a complete and correct list of all Licenses entered
into by any Grantor pursuant to which (A) any Grantor has provided any license
or other rights in Intellectual Property owned or controlled by such Grantor to
any other Person other than non-exclusive software licenses granted in the
ordinary course of business or (B) any Person has granted to any Grantor any
license or other rights in Intellectual Property owned or controlled by such
Person that is material to the business of such Grantor including any
Intellectual Property that is incorporated in any Inventory, software, or other
product marketed, sold, licensed, or distributed by such Grantor (other than
off-the-shelf, shrink-wrapped or “click to accept” software licenses or other
licenses to generally commercially available software); (iii) Schedule IV
provides a complete and correct list of all Patents owned by any Grantor and all
applications for Patents owned by any Grantor; and (iv) Schedule V provides a
complete and correct list of all registered Trademarks owned by any Grantor, all
applications for registration of Trademarks owned by any Grantor, and all other
Trademarks owned by any Grantor and material to the conduct of the business of
any Grantor.

 

(e)          (i) (A) Each Grantor owns exclusively, or holds licenses in, or
otherwise possesses legally enforceable rights in, all Intellectual Property
that is necessary in or material to the operation of its business as currently
conducted, or (B) each Grantor is the sole and exclusive owner of Intellectual
Property (free and clear of any Liens) used by it and has sole and exclusive
rights to the use and distribution therefor or the material covered thereby in
connection with the services or products in respect of which such Intellectual
Property are currently being used, sold, licensed or distributed.

 

(ii)         Except for those claims which the applicable Grantor is diligently
pursuing the remedy thereof, no claims with respect to the Intellectual Property
rights of any Grantor are pending or, to the knowledge of any Grantor,
threatened against any Grantor or, to the knowledge of any Grantor, any other
Person, (i) alleging that the manufacture, sale, licensing or use of any
Intellectual Property as now manufactured, sold, licensed or used by any Grantor
or any third party infringes on any intellectual property rights of any third
party, (ii) against the use by any Grantor or any third party of any technology,
know-how or computer software used in any Grantor’s business as currently
conducted or (iii) challenging the ownership by any Grantor, or the validity or
effectiveness, of any such Intellectual Property.

 

(f)          (i) No Grantor has infringed on any intellectual property rights of
any third party and (ii) none of the Intellectual Property rights of any Grantor
infringes on any intellectual property rights of any third party, except for
such infringements which, individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect.

 

-12-

 

 

(g)          All registered Copyrights, registered Trademarks, and issued
Patents that are owned by such Grantor and necessary in or material to the
conduct of its business are valid, subsisting and enforceable and have at all
times been in compliance with all laws, rules, regulations, and orders of any
Governmental Authority applicable thereto.

 

(h)          Each Grantor has taken reasonable steps to maintain the
confidentiality of and otherwise protect and enforce its rights in all trade
secrets owned by such Grantor that are necessary in or material to the conduct
of the business of such Grantor.

 

(i)          Other than software which by the terms of its own license
explicitly permits the licensee to distribute the software, together with other
commercial programs with no restrictions on such Grantor’s ability to charge
fees for such distribution and with no restriction on such Grantor’s right to
receive payments for transfer of its Intellectual Property, none of the
proprietary software licensed or distributed by any Grantor that is material to
generating revenue for such Grantor is subject to any “copyleft” or other
obligation or condition (including any obligation or condition under any “open
source” license such as the GNU Public License, Lesser GNU Public License, or
Mozilla Public License) that would require, or condition the use or distribution
of such software, on the disclosure, licensing or distribution of any source
code of the proprietary software. No open source or public library software
licensed pursuant to any GNU public license which requires any Grantor to
license such Grantor’s software products to third parties, or any other license
which requires any Grantor to license such Grantor’s software products to third
parties, is embodied or incorporated, in any manner, in any Grantor’s source
code.

 

(j)          The Existing Issuers set forth in Schedule XI identified as a
Subsidiary of a Grantor are each such Grantor’s only Subsidiaries existing on
the date hereof. The Pledged Shares have been duly authorized and validly issued
and are fully paid and nonassessable and the holders thereof are not entitled to
any preemptive, first refusal or other similar rights. Except as noted in
Schedule XI hereto, the Pledged Shares constitute 100% of the issued shares of
Equity Interests of the Pledged Issuers as of the date hereof. All other shares
of Equity Interests constituting Pledged Interests will be duly authorized and
validly issued, fully paid and nonassessable.

 

(k)          The promissory notes currently evidencing the Pledged Debt (if any)
have been, and all other promissory notes from time to time evidencing Pledged
Debt (if any), when executed and delivered, will have been, duly authorized,
executed and delivered by the respective makers thereof, and all such promissory
notes are or will be, as the case may be, legal, valid and binding obligations
of such makers, enforceable against such makers in accordance with their
respective terms, except as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws.

 

(l)          The Grantors are and will at all times be the sole and exclusive
owners of, or otherwise have and will have adequate rights in, the Collateral
free and clear of all Liens, except for the Permitted Liens. No effective
financing statement or other instrument similar in effect covering all or any
part of the Collateral is on file in any recording or filing office except such
as may have been filed to perfect or protect any Permitted Lien.

 

-13-

 

 

(m)          No authorization or approval or other action by, and no notice to
or filing with, any Governmental Authority or any other Person (other than those
that have been obtained and are in full force and effect) is required for
(i) the due execution, delivery and performance by any Grantor of this
Agreement, (ii) the grant by any Grantor of the security interest purported to
be created hereby in the Collateral or (iii) the exercise by the Collateral
Agent of any of its rights and remedies hereunder, except, in the case of this
clause (iii), as may be required in connection with any sale of any Pledged
Interests by laws affecting the offering and sale of securities generally. No
authorization or approval or other action by, and no notice to or filing with,
any Governmental Authority or any other Person, is required for the perfection
of the security interest purported to be created hereby in the Collateral (other
than those that have been obtained and are in full force and effect), except
(A) for the filing under the Uniform Commercial Code as in effect in the
applicable jurisdiction of the financing statements described in Schedule VIII
hereto, all of which financing statements have been duly filed and are in full
force and effect, (B) with respect to the perfection of the security interest
created hereby in the United States Intellectual Property and Licenses, for the
recording of the appropriate Assignment for Security, substantially in the form
of Exhibit B hereto in the United States Patent and Trademark Office or the
United States Copyright Office, as applicable, (C) with respect to the
perfection of the security interest created hereby in Titled Collateral (to the
extent such perfection is required under Section 6(a)(H) of this Agreement), for
the submission of an appropriate application requesting that the Lien of the
Collateral Agent be noted on the Certificate of Title or certificate of
ownership, completed and authenticated by the applicable Grantor, together with
the Certificate of Title or certificate of ownership, with respect to such
Titled Collateral, to the appropriate Governmental Authority, (D) with respect
to any action that may be necessary to obtain control of Collateral constituting
Deposit Accounts (other than Excluded Accounts), Electronic Chattel Paper,
Investment Property, or Letter-of-Credit Rights having a face amount and/or
value not greater than $100,000 in the aggregate (except to the extent a
security interest therein can be perfected by filing a financing statement under
the UCC of any relevant jurisdiction), the taking of such actions, and (E) the
Collateral Agent’s having possession of all Documents, Chattel Paper,
Instruments and cash constituting Collateral (subclauses (A), (B), (C), (D), and
(E), each a “Perfection Requirement” and collectively, the “Perfection
Requirements”).

 

(n)          This Agreement creates a legal, valid and enforceable security
interest in favor of the Collateral Agent, for the benefit of the Secured
Parties, in the Collateral, as security for the Secured Obligations. The
compliance with the Perfection Requirements results in the perfection of such
security interests. Such security interests are, or in the case of Collateral in
which any Grantor obtains rights after the date hereof, will be, perfected,
first priority security interests, subject in priority only to the Permitted
Liens that, pursuant to the definition of the term “Permitted Liens”, are not
prohibited from being prior to the Liens in favor of the Collateral Agent, for
the benefit of the Secured Parties, and the recording of such instruments of
assignment described above. Such Perfection Requirements and all other action
necessary or desirable to perfect and protect such security interest have been
duly made or taken, except for (i) the Collateral Agent’s having possession of
all Instruments, Documents, Chattel Paper and cash constituting Collateral after
the date hereof, (ii) the Collateral Agent’s having control of all Deposit
Accounts, Electronic Chattel Paper, Investment Property or Letter-of- Credit
Rights constituting Collateral after the date hereof, and (iii) the other
filings and recordations and actions described in Section 5(m) hereof.

 

-14-

 

 

(o)          As of the date hereof, no Grantor holds any Commercial Tort Claims
with a maximum potential value in excess of $100,000 or is aware of any such
pending claims, except for such claims described in Schedule IX.

 

SECTION 6.          Covenants as to the Collateral. So long as any of the
Secured Obligations (whether or not due) shall remain unpaid (other than
Contingent Indemnity Obligations) or any Lender shall have any Commitment under
the Financing Agreement, unless the Collateral Agent shall otherwise consent in
writing, each Grantor, jointly and severally, covenants and agrees that:

 

(a)          Further Assurances. Each Grantor will at its expense, at any time
and from time to time, promptly execute and deliver all further instruments and
documents and take all further action that may be necessary or desirable or that
the Collateral Agent may reasonably request in order (i) to perfect and protect,
or maintain the perfection of, the security interest and Lien purported to be
created hereby; (ii) to enable the Collateral Agent to exercise and enforce its
rights and remedies hereunder in respect of the Collateral; or (iii) otherwise
to effect the purposes of this Agreement, including, without limitation: (A) at
the reasonable request of Collateral Agent marking conspicuously all Chattel
Paper, Instruments and Licenses having an aggregate value or face amount in
excess of $100,000 more for all such Chattel Paper, Instruments and Licenses,
and all of its Records pertaining to such Collateral with a legend, in form and
substance satisfactory to the Collateral Agent, indicating that such Chattel
Paper, Instrument, License or Collateral is subject to the security interest
created hereby, (B) if any Account shall be evidenced by a Promissory Note or
other Instrument or Chattel Paper, to the extent required hereunder, delivering
and pledging to the Collateral Agent such Promissory Note, other Instrument or
Chattel Paper, duly endorsed and accompanied by executed instruments of transfer
or assignment, all in form and substance satisfactory to the Collateral Agent,
(C) executing and filing (to the extent, if any, that such Grantor’s signature
is required thereon) or authenticating the filing of, such financing or
continuation statements, or amendments thereto, (D) with respect to Intellectual
Property hereafter existing and not covered by an appropriate security interest
grant, the executing and recording in the United States Patent and Trademark
Office or the United States Copyright Office, as applicable, appropriate
instruments granting a security interest, as may be necessary or desirable or
that the Collateral Agent may reasonably request in order to perfect and
preserve the security interest purported to be created hereby, (E) delivering to
the Collateral Agent irrevocable proxies in respect of the Pledged Interests,
(F) furnishing to the Collateral Agent from time to time statements and
schedules further identifying and describing the Collateral and such other
reports in connection with the Collateral as required pursuant to the terms of
the Financing Agreement, (G) if at any time after the date hereof, any Grantor
acquires or holds any Commercial Tort Claim with a maximum potential value in
excess of $100,000, immediately notifying the Collateral Agent in a writing
signed by such Grantor setting forth a brief description of such Commercial Tort
Claim, (H) upon the acquisition after the date hereof by any Grantor of any
Titled Collateral (other than (x) Titled Collateral with an aggregate value of
less than $100,000 and (y) Equipment that is subject to a purchase money
security interest permitted by Section 7.02(a) of the Financing Agreement), and
if reasonably requested by the Collateral Agent, immediately causing the
Collateral Agent to be listed as a lienholder on such Certificate of Title or
certificate of ownership and delivering evidence of the same to the Collateral
Agent, and (I) taking all actions required by law in any relevant
Uniform Commercial Code jurisdiction, or by other law as applicable in any
foreign jurisdiction. No Grantor shall take or fail to take any action which
would in any material respect impair the validity or enforceability of the
Collateral Agent’s security interest in and Lien on any Collateral.

 

-15-

 

 

(b)          Location of Equipment, Inventory and Other Goods. Each Grantor will
keep its Equipment, Inventory and other Goods (other than (x) Equipment and
Inventory sold in the ordinary course of business in accordance with
Section 6(h) hereof, (x) Equipment which in the ordinary course of such
Grantor’s business is out for repair, or is in-transit between locations owned
or leased by the Loan Parties within the continental United States and/or
Specified Third Party Locations, (y) Job Inventory, and (z) Equipment which in
the ordinary course of such Grantor’s business is in use at a temporary project
or job site) at locations owned or leased by the Loan Parties within the
continental United States or at Specified Third Party Locations; provided that
(i) all action has been taken to grant to the Collateral Agent a perfected,
first priority security interest in such Equipment, Inventory and other Goods
(subject in priority only to Permitted Liens that, pursuant to the definition of
the term “Permitted Liens”, are not prohibited from being prior to the Liens in
favor of the Collateral Agent, for the benefit of the Secured Parties), and
(ii) the Collateral Agent’s rights in such Equipment, Inventory and other Goods,
including, without limitation, the existence, perfection and priority of the
security interest created hereby in such Equipment, Inventory and other Goods,
are not adversely affected thereby.

 

(c)          Condition of Equipment. Each Grantor will maintain or cause the
Equipment which is necessary or useful in the proper conduct of its business to
be maintained and preserved in good condition and working order, ordinary wear
and tear and casualty excepted, and in accordance with any manufacturer’s
manual, ordinary wear and tear excepted, and will forthwith, or in the case of
any loss or damage to any Equipment promptly after the occurrence thereof, make
or cause to be made all repairs, replacements and other improvements in
connection therewith which are necessary, consistent with past practice. Each
Grantor will promptly furnish to the Collateral Agent a statement describing in
reasonable detail any loss or damage in excess of $250,000 to any Equipment.

 

(d)          Taxes, Etc. Each Grantor jointly and severally agrees to pay, in
full before delinquency or before the expiration of any extension period, all
property and other taxes, assessments and governmental charges or levies imposed
upon, and all claims (including claims for labor, materials and supplies)
against, the Equipment and Inventory, except to the extent otherwise provided in
the Financing Agreement.

 

(e)          Insurance. Each Grantor will, at its own expense, maintain
insurance with respect to the Collateral in accordance with the terms of the
Financing Agreement. Each Grantor will, if requested by the Collateral Agent,
deliver to the Collateral Agent original or duplicate insurance policies as
required by the Financing Agreement. Each Grantor will also, at the request of
the Collateral Agent, execute and deliver instruments of assignment of such
insurance policies and use commercially reasonable efforts to cause the
respective insurers to acknowledge notice of such assignment.

 

-16-

 

 

(f)          Provisions Concerning the Accounts and the Licenses.

 

(i)          Each Grantor will, except as otherwise provided in this
subsection (f), continue to collect, at its own expense, all amounts due or to
become due under the Accounts. In connection with such collections, each Grantor
may (and, at the Collateral Agent’s direction, upon the occurrence and at any
time during the continuance of an Event of Default, will) take such action as
such Grantor (or, if applicable, the Collateral Agent) may deem necessary or
advisable to enforce collection or performance of the Accounts; provided,
however, that the Collateral Agent shall have the right, upon the occurrence and
at any time during the continuance of an Event of Default, to notify the Account
Debtors or obligors under any Accounts of the assignment of such Accounts to the
Collateral Agent and to direct such Account Debtors or obligors to make payment
of all amounts due or to become due to such Grantor thereunder directly to the
Collateral Agent or its designated agent and, upon such notification and at the
expense of such Grantor and to the extent permitted by law, to enforce
collection of any such Accounts and to adjust, settle or compromise the amount
or payment thereof, in the same manner and to the same extent as such Grantor
might have done. After receipt by any Grantor of a notice from the Collateral
Agent that the Collateral Agent has notified, intends to notify, or has enforced
or intends to enforce a Grantor’s rights against the Account Debtors or obligors
under any Accounts as referred to in the proviso to the immediately preceding
sentence, (A) all amounts and proceeds (including Instruments) received by such
Grantor in respect of the Accounts shall be received in trust for the benefit of
the Collateral Agent hereunder, shall be segregated from other funds of such
Grantor and shall be forthwith paid over to the Collateral Agent or its
designated agent in the same form as so received (with any necessary
endorsement) to be held as cash collateral and applied as specified in
Section 9(c) hereof, and (B) such Grantor will not adjust, settle or compromise
the amount or payment of any Account or release wholly or partly any Account
Debtor or obligor thereof or allow any credit or discount thereon. In addition,
the Collateral Agent may (in its sole and absolute discretion) direct any or all
of the banks and financial institutions with which any Grantor either maintains
a Deposit Account or a lockbox or deposits the proceeds of any Accounts to send
immediately to the Collateral Agent or its designated agent by wire transfer (to
such account as the Collateral Agent shall specify, or in such other manner as
the Collateral Agent shall direct) all or a portion of such securities, cash,
investments and other items held by such institution; provided that, so long as
no Event of Default has occurred and is continuing, the Collateral Agent will
not direct any such bank or financial institution to transfer funds in
accordance with the foregoing. Any such securities, cash, investments and other
items so received by the Collateral Agent or its designated agent shall (in the
sole and absolute discretion of the Collateral Agent) be held as additional
Collateral for the Secured Obligations or distributed in accordance with
Section 9 hereof.

 

(ii)         Upon the occurrence and during the continuance of any breach or
default under any material License by any party thereto other than a Grantor,
(A) the relevant Grantor will, promptly after obtaining knowledge thereof, give
the Collateral Agent written notice of the nature and duration thereof,
specifying what action, if any, it has taken and proposes to take with respect
thereto, (B) no Grantor will, without the prior written consent of the
Collateral Agent, declare or waive any such breach or default or affirmatively
consent to the cure thereof or exercise any of its remedies in respect thereof,
and (C) each Grantor will, upon written instructions from the Collateral Agent
and at such Grantor’s expense, take such action as the Collateral Agent may deem
necessary or advisable in respect thereof.

 

-17-

 

 

(iii)        Each Grantor will, at its expense, promptly deliver to the
Collateral Agent a copy of each notice or other communication received by it by
which any other party to any material License (A) declares a breach or default
by a Grantor of any material term thereunder, (B) terminates such material
License or (C) purports to exercise any of its rights or affect any of its
obligations thereunder, together with a copy of any reply by such Grantor
thereto.

 

(iv)        Each Grantor will exercise promptly and diligently each and every
right which it may have under each License material to its business (other than
any right of termination) and will duly perform and observe in all respects all
of its obligations under each such License and will take all action necessary to
maintain such Licenses in full force and effect. No Grantor will, without the
prior written consent of the Collateral Agent, cancel, terminate, amend or
otherwise modify in any respect, or waive any provision of, any License material
to its business unless otherwise permitted under Section 7.02(c) of the
Financing Agreement.

 

(g)          Provisions Concerning the Pledged Interests. Each Grantor will

 

(i)          at the Grantors’ joint and several expense, defend the Collateral
Agent’s right, title and security interest in and to the Pledged Interests
against the claims of any Person;

 

(ii)         not make or consent to any amendment or other modification or
waiver with respect to any Pledged Interests or enter into any agreement or
permit to exist any restriction with respect to any Pledged Interests (other
than as permitted under the Loan Documents); and

 

(iii)        except as permitted under the Financing Agreement, not permit the
issuance of (A) any additional shares of any class of Equity Interests of any
Pledged Issuer, (B) any securities convertible voluntarily by the holder thereof
or automatically upon the occurrence or non-occurrence of any event or condition
into, or exchangeable for, any such shares of Equity Interests or (C) any
warrants, options, contracts or other commitments entitling any Person to
purchase or otherwise acquire any such shares of Equity Interests.

 

(h)          Transfers and Other Liens.

 

(i)          Except to the extent expressly permitted by Section 7.02(c) of the
Financing Agreement, no Grantor will sell, assign (by operation of law or
otherwise), lease, license, exchange or otherwise transfer or dispose of any of
the Collateral.

 

(ii)         Except to the extent expressly permitted by Section 7.02(a) of the
Financing Agreement, no Grantor will create, suffer to exist or grant any Lien
upon or with respect to any Collateral.

 

-18-

 

 

(i)          Intellectual Property.

 

(i)          Upon the reasonable request of the Collateral Agent and to the
extent applicable, in order to facilitate filings with the United States Patent
and Trademark Office and the United States Copyright Office, each Grantor shall
execute and deliver to the Collateral Agent one or more Copyright Security
Agreements, Trademark Security Agreements, or Patent Security Agreements to
further evidence the Collateral Agent’s Lien on such Grantor’s Patents,
Trademarks, or Copyrights, and the General Intangibles of such Grantor relating
thereto or represented thereby.

 

(ii)         Each Grantor shall have the duty, with respect to Intellectual
Property that is necessary in or material to the conduct of such Grantor’s
business, to protect and diligently enforce and defend at such Grantor’s expense
its Intellectual Property, including (A) to diligently enforce and defend,
including promptly suing for infringement, misappropriation, or dilution and to
recover any and all damages for such infringement, misappropriation, or
dilution, and filing for opposition, interference, and cancellation against
conflicting Intellectual Property rights of any Person, (B) to prosecute
diligently any trademark application or service mark application that is part of
the Trademarks pending as of the date hereof or hereafter until the termination
of this Agreement, (C) to prosecute diligently any patent application that is
part of the Patents pending as of the date hereof or hereafter until the
termination of this Agreement, (D) to take all reasonable and necessary action
to preserve and maintain all of such Grantor’s Trademarks, Patents, Copyrights,
Licenses, and its rights therein, including paying all maintenance fees and
filing of applications for renewal, affidavits of use, and affidavits of
noncontestability, and (E) to require all employees, consultants, and
contractors of each Grantor who were involved in the creation or development of
such Intellectual Property to sign agreements containing assignment of
Intellectual Property rights and obligations of confidentiality. Each Grantor
further agrees not to abandon any Intellectual Property or Intellectual Property
License that is necessary in or material to the conduct of such Grantor’s
business. Each Grantor hereby agrees to take the steps described in this
Section 6(i)(ii) with respect to all new or acquired Intellectual Property to
which it or any of its Subsidiaries is now or later becomes entitled that is
necessary in or material to the conduct of such Grantor’s business.

 

(iii)        Grantors acknowledge and agree that the Secured Parties shall have
no duties with respect to any Intellectual Property or Licenses of any Grantor.
Without limiting the generality of this Section 6(i)(iii), Grantors acknowledge
and agree that no member of the Secured Parties shall be under any obligation to
take any steps necessary to preserve rights in the Collateral consisting of
Intellectual Property or Licenses against any other Person, but any Secured
Party may do so at its option from and after the occurrence and during the
continuance of an Event of Default, and all expenses incurred in connection
therewith (including reasonable fees and expenses of attorneys and other
professionals) shall be for the sole account of the Borrowers and shall be
chargeable to the Loan Account.

 

(iv)        Each Grantor shall promptly file an application with the United
States Copyright Office for any Copyright that has not been registered with the
United States Copyright Office if such Copyright is necessary in or material to
the conduct of such Grantor’s business. Any expenses incurred in connection with
the foregoing shall be borne by the Grantors.

 

-19-

 

 

(v)         On each date on which financial statements are delivered by the
Borrowers pursuant to Section 7.01(a)(ii) of the Financing Agreement, each
Grantor shall provide the Collateral Agent with a written report of all new
Patents, Trademarks, or Copyrights that are registered or the subject of pending
applications for registrations, and of all Licenses that are material to the
conduct of such Grantor’s business, in each case, which were acquired,
registered, or for which applications for registration were filed by any Grantor
during the prior period and any statement of use or amendment to allege use with
respect to intent-to-use trademark applications. In the case of such
registrations or applications therefor, which were acquired by any Grantor, each
such Grantor shall file the necessary documents with the appropriate
Governmental Authority identifying the applicable Grantor as the owner (or as a
co-owner thereof, if such is the case) of such Intellectual Property. In each of
the foregoing cases, the applicable Grantor shall promptly cause to be prepared,
executed, and delivered to the Collateral Agent supplemental schedules to the
applicable Loan Documents to identify such Patent, Trademark and Copyright
registrations and applications therefor (with the exception of Trademark
applications filed on an intent-to-use basis for which no statement of use or
amendment to allege use has been filed) and Licenses as being subject to the
security interests created thereunder. Notwithstanding the foregoing, if no such
Patents, Trademarks, Copyrights or Licenses have been acquired in such time
frame, the Grantors need not provide an additional report under this subsection.

 

(vi)        Anything to the contrary in this Agreement notwithstanding, in no
event shall any Grantor, either itself or through any agent, employee, licensee,
or designee, file an application for the registration of any Copyright with the
United States Copyright Office or any similar office or agency in another
country without giving the Collateral Agent written notice thereof at least
three (3) Business Days prior to such filing and complying with Section 6(i)(i)
hereof and, if available, each such application for registration shall be filed
on an “expedited basis”. Upon receipt from the United States Copyright Office of
notice of registration of any Copyright, each Grantor shall promptly (but in no
event later than three (3) Business Days (or such longer period as agreed to by
the Collateral Agent in writing in its sole discretion) following such receipt)
notify (but without duplication of any notice required by Section 6(i)(v)
hereof) the Collateral Agent of such registration by delivering, or causing to
be delivered, to the Collateral Agent, documentation sufficient for the
Collateral Agent to perfect the Collateral Agent’s Liens on such Copyright. If
any Grantor acquires from any Person any Copyright registered with the United
States Copyright Office or an application to register any Copyright with the
United States Copyright Office, such Grantor shall promptly (but in no event
later than ten (10) Business Days (or such longer period as agreed to by the
Collateral Agent in writing in its sole discretion) following such acquisition)
notify the Collateral Agent of such acquisition and deliver, or cause to be
delivered, to the Collateral Agent, documentation sufficient for the Collateral
Agent to perfect the Collateral Agent’s Liens on such Copyright. In the case of
such Copyright registrations or applications therefor which were acquired by any
Grantor, each such Grantor shall promptly (but in no event later than ten
(10) Business Days (or such longer period as agreed to by the Collateral Agent
in writing in its sole discretion) following such acquisition) file the
necessary documents with the appropriate Governmental Authority identifying the
applicable Grantor as the owner (or as a co-owner thereof, if such is the case)
of such Copyrights.

 

-20-

 

 

(vii)       Each Grantor shall take reasonable steps to maintain the
confidentiality of, and otherwise protect and enforce its rights in, the
Intellectual Property that is necessary in or material to the conduct of such
Grantor’s business, including, as applicable (A) protecting the secrecy and
confidentiality of its confidential information and trade secrets by having and
enforcing a policy requiring all current employees, consultants, licensees,
vendors and contractors with access to such information to execute appropriate
confidentiality agreements; (B) taking actions reasonably necessary to ensure
that no trade secret falls into the public domain; and (C) protecting the
secrecy and confidentiality of the source code of all software programs and
applications of which it is the owner or licensee by having and enforcing a
policy requiring any licensees (or sublicensees) of such source code to enter
into license agreements with commercially reasonable use and non-disclosure
restrictions.

 

(viii)      No Grantor shall enter into any License to receive any license or
rights in any Intellectual Property of any other Person unless such Grantor has
used commercially reasonable efforts to permit the assignment of or grant of a
security interest in such Intellectual Property License (and all rights of
Grantor thereunder) to the Collateral Agent (and any transferees of the
Collateral Agent).

 

(j)          Deposit, Commodities and Securities Accounts. Subject to the
requirements and conditions set forth in Article VIII of the Financing
Agreement, each Grantor shall cause each bank and other financial institution
with an account referred to in Schedule VII hereto (other than any Excluded
Account) to execute and deliver to the Collateral Agent (or its designee) a
control agreement, in form and substance reasonably satisfactory to the
Origination Agent, duly executed by such Grantor and such bank or financial
institution. Subject to the following sentence, without the prior written
consent of the Collateral Agent, no Grantor shall make or maintain any Deposit
Account, Commodity Account or Securities Account except for (i) the accounts set
forth in Schedule VII hereto (as such schedule may be updated from time to time)
or (ii) accounts with respect to which the applicable bank or financial
institution shall have executed and delivered to the Collateral Agent a control
agreement, in form and substance reasonably satisfactory to the Collateral
Agent, with respect to such account. The provisions of this Section 6(j) shall
not apply to Excluded Accounts (whether now existing or hereafter opened or
acquired).

 

(k)          Titled Collateral. At the reasonable request of the Collateral
Agent, each Grantor shall (i) cause all Collateral, now owned or hereafter
acquired by any Grantor, which under applicable law are required to be
registered, to be properly registered in the name of such Grantor, (ii) cause
all Titled Collateral, to be properly titled in the name of such Grantor, and if
reasonably requested by the Origination Agent, with the Collateral Agent’s Lien
noted thereon and (iii) if reasonably requested by the Origination Agent and to
the extent perfection is required hereunder with respect to Titled Collateral
with an aggregate value of more than $100,000, promptly deliver to the
Collateral Agent (or its designee or custodian) originals of all such
Certificates of Title or certificates of ownership for such Titled Collateral,
with the Collateral Agent’s Lien noted thereon.

 

(l)          Control. Each Grantor hereby agrees to take any or all action that
may be necessary or desirable or that the Collateral Agent may reasonably
request in order for the Collateral Agent to obtain control in accordance with
Sections 9-104, 9-105, 9-106, and 9-107 of the Code with respect to the
following Collateral: (i) Electronic Chattel Paper, (ii) Investment Property and
(iii) Letter-of-Credit Rights. Each Grantor hereby acknowledges and agrees that
any agent or designee of the Collateral Agent shall be deemed to be a “secured
party” with respect to the Collateral under the control of such agent or
designee for all purposes.

 

-21-

 

 

(m)          Records; Inspection and Reporting.

 

(i)          Each Grantor shall keep adequate records concerning the Accounts,
Chattel Paper and Pledged Interests.

 

(ii)         Except as otherwise expressly permitted by Section 7.02(m) of the
Financing Agreement, no Grantor shall change (A) its name, identity or
organizational structure, without giving the Collateral Agent and the
Origination Agent at least thirty (30) days’ (or such shorter time period as may
be agreed by the Collateral Agent and the Origination Agent in their discretion)
prior written notice, (B) its jurisdiction of incorporation or organization as
set forth in Schedule I hereto or (C) its chief executive office as set forth in
Schedule VI hereto. Each Grantor shall immediately notify the Collateral Agent
upon obtaining an organizational identification number, if on the date hereof
such Grantor did not have such identification number.

 

(n)          Partnership and Limited Liability Company Interest. Except with
respect to partnership interests and membership interests evidenced by a
certificate, which certificate has been pledged and delivered to the Collateral
Agent pursuant to Section 4 hereof, no Grantor that is a partnership or a
limited liability company shall, nor shall any Grantor with any Subsidiary that
is a partnership or a limited liability company, permit such partnership
interests or membership interests to (i) be dealt in or traded on securities
exchanges or in securities markets, (ii) become a security for purposes of
Article 8 of any relevant Uniform Commercial Code, (iii) become an investment
company security within the meaning of Section 8-103 of any relevant
Uniform Commercial Code or (iv) be evidenced by a certificate. Each Grantor
agrees that such partnership interests or membership interests shall constitute
General Intangibles.

 

SECTION 7.          Voting Rights, Dividends, Etc. in Respect of the Pledged
Interests.

 

(a)          So long as no Event of Default shall have occurred and be
continuing:

 

(i)          each Grantor may exercise any and all voting and other consensual
rights pertaining to any Pledged Interests for any purpose not inconsistent with
the terms of this Agreement, the Financing Agreement or the other Loan
Documents; provided, however, that (A) each Grantor will give the Collateral
Agent at least five (5) Business Days’ written notice of the manner in which it
intends to exercise, or the reasons for refraining from exercising, any such
right that could reasonably be expected to adversely affect in any material
respect the value, liquidity or marketability of any Collateral or the creation,
perfection and priority of the Collateral Agent’s Lien; and (B) none of the
Grantors will exercise or refrain from exercising any such right, as the case
may be, if Collateral Agent gives a Grantor notice that, in the Collateral
Agent’s judgment, such action (or inaction) could reasonably be expected to
adversely affect in any material respect the value, liquidity or marketability
of any Collateral or the creation, perfection and priority of the Collateral
Agent’s Lien;

 

-22-

 

 

(ii)         each of the Grantors may receive and retain any and all dividends,
interest or other distributions paid in respect of the Pledged Interests to the
extent permitted by the Financing Agreement; provided, however, that any and all
(A) dividends and interest paid or payable other than in cash in respect of, and
Instruments and other property received, receivable or otherwise distributed in
respect of or in exchange for, any Pledged Interests, (B) dividends and other
distributions paid or payable in cash in respect of any Pledged Interests in
connection with a partial or total liquidation or dissolution or in connection
with a reduction of capital, capital surplus or paid-in surplus, and (C) cash
paid, payable or otherwise distributed in redemption of, or in exchange for, any
Pledged Interests, together with any dividend, interest or other distribution or
payment which at the time of such payment was not permitted by the Financing
Agreement, shall be, and shall forthwith be delivered to the Collateral Agent,
to hold as, Pledged Interests and shall, if received by any of the Grantors, be
received in trust for the benefit of the Collateral Agent, shall be segregated
from the other property or funds of the Grantors, and shall be forthwith
delivered to the Collateral Agent in the exact form received with any necessary
indorsement and/or appropriate stock powers duly executed in blank, to be held
by the Collateral Agent as Pledged Interests and as further collateral security
for the Secured Obligations; and

 

(iii)        the Collateral Agent will execute and deliver (or cause to be
executed and delivered) to a Grantor all such proxies and other instruments as
such Grantor may reasonably request for the purpose of enabling such Grantor to
exercise the voting and other rights which it is entitled to exercise pursuant
to Section 7(a)(i) hereof and to receive the dividends, interest and/or other
distributions which it is authorized to receive and retain pursuant to
Section 7(a)(ii) hereof.

 

(b)          Upon the occurrence and during the continuance of an Event of
Default:

 

(i)          all rights of each Grantor to exercise the voting and other
consensual rights which it would otherwise be entitled to exercise pursuant to
Section 7(a)(i) hereof, and to receive the dividends, distributions, interest
and other payments that it would otherwise be authorized to receive and retain
pursuant to Section 7(a)(ii) hereof (other than any such payments that
constitute Permitted Restricted Payments pursuant to clause (a) or (b) of the
definition thereof), shall cease, and all such rights shall thereupon become
vested in the Collateral Agent, which shall thereupon have the sole right to
exercise such voting and other consensual rights and to receive and hold as
Pledged Interests such dividends, distributions and interest payments;

 

(ii)         the Collateral Agent is authorized to notify each debtor with
respect to the Pledged Debt to make payment directly to the Collateral Agent (or
its designee) and may collect any and all moneys due or to become due to any
Grantor in respect of the Pledged Debt, and each of the Grantors hereby
authorizes each such debtor to make such payment directly to the Collateral
Agent (or its designee) without any duty of inquiry;

 

-23-

 

 

(iii)        without limiting the generality of the foregoing, the Collateral
Agent may at its option exercise any and all rights of conversion, exchange,
subscription or any other rights, privileges or options pertaining to any of the
Pledged Interests as if it were the absolute owner thereof, including, without
limitation, the right to exchange, in its discretion, any and all of the Pledged
Interests upon the merger, consolidation, reorganization, recapitalization or
other adjustment of any Pledged Issuer, or upon the exercise by any Pledged
Issuer of any right, privilege or option pertaining to any Pledged Interests,
and, in connection therewith, to deposit and deliver any and all of the Pledged
Interests with any committee, depository, transfer agent, registrar or other
designated agent upon such terms and conditions as it may determine; and

 

(iv)        all dividends, distributions, interest and other payments that are
received by any of the Grantors contrary to the provisions of Section 7(b)(i)
hereof shall be received in trust for the benefit of the Collateral Agent, shall
be segregated from other funds of the Grantors, and shall be forthwith paid over
to the Collateral Agent as Pledged Interests in the exact form received with any
necessary indorsement and/or appropriate stock powers duly executed in blank, to
be held by the Collateral Agent as Pledged Interests and as further collateral
security for the Secured Obligations.

 

SECTION 8.          Additional Provisions Concerning the Collateral.

 

(a)          To the maximum extent permitted by applicable law, and for the
purpose of taking any action that the Collateral Agent may deem necessary or
advisable to accomplish the purposes of this Agreement, each Grantor hereby
(i) authorizes the Collateral Agent to execute any such agreements, instruments
or other documents in such Grantor’s name and to file such agreements,
instruments or other documents in such Grantor’s name and in any appropriate
filing office, (ii) authorizes the Collateral Agent at any time and from time to
time to file, one or more financing or continuation statements and amendments
thereto, relating to the Collateral (including, without limitation, any such
financing statements that (A) describe the Collateral as “all assets” or “all
personal property” (or words of similar effect) or that describe or identify the
Collateral by type or in any other manner as the Collateral Agent may determine,
regardless of whether any particular asset of such Grantor falls within the
scope of Article 9 of the Uniform Commercial Code or whether any particular
asset of such Grantor constitutes part of the Collateral, and (B) contain any
other information required by Part 5 of Article 9 of the Code for the
sufficiency or filing office acceptance of any financing statement, continuation
statement or amendment, including, without limitation, whether such Grantor is
an organization, the type of organization and any organizational identification
number issued to such Grantor) and (iii) ratifies such authorization to the
extent that the Collateral Agent has filed any such financing statements,
continuation statements, or amendments thereto, prior to the date hereof. A
photocopy or other reproduction of this Agreement or any financing statement
covering the Collateral or any part thereof shall be sufficient as a financing
statement where permitted by law.

 

-24-

 

 

(b)          Each Grantor hereby irrevocably appoints the Collateral Agent as
its attorney-in-fact and proxy, with full authority in the place and stead of
such Grantor and in the name of such Grantor or otherwise, from time to time
after the occurrence and during the continuance of an Event of Default in the
Collateral Agent’s discretion, to take any action and to execute any instrument
that the Collateral Agent may deem necessary or advisable to accomplish the
purposes of this Agreement (subject to the rights of a Grantor under Section 6
hereof and Section 7(a) hereof), including, without limitation, (i) to obtain
and adjust insurance required to be paid to the Collateral Agent pursuant to the
Financing Agreement, (ii) to ask, demand, collect, sue for, recover, compromise,
receive and give acquittance and receipts for moneys due and to become due under
or in connection with the respect of any Collateral, (iii) to receive and open
all mail addressed to such Grantor and to notify postal authorities to change
the address for the delivery of mail to such Grantor to that of Collateral
Agent, (iv) to receive, endorse, and collect any drafts or other Instruments,
Documents and Chattel Paper in connection with clause (i) or (ii) above, (v) to
receive, indorse and collect all Instruments made payable to such Grantor
representing any dividend, interest payment or other distribution in respect of
any Pledged Interests and to give full discharge for the same, (vi) to file any
claims or take any action or institute any proceedings which the Collateral
Agent may deem necessary or desirable for the collection of any Collateral or
otherwise to enforce the rights of the Collateral Agent and the Lenders with
respect to any Collateral, (vii) to execute assignments, licenses and other
documents to enforce the rights of the Collateral Agent and the Lenders with
respect to any Collateral, (viii) to pay or discharge taxes or Liens levied or
placed upon or threatened against the Collateral, the legality or validity
thereof and the amounts necessary to discharge the same to be determined by the
Collateral Agent in its sole discretion, and such payments made by the
Collateral Agent to become Obligations of such Grantor to the Collateral Agent,
due and payable immediately without demand, subject to the terms of the
Financing Agreement, (ix) to sign and endorse any invoices, freight or express
bills, bills of lading, storage or warehouse receipts, assignments,
verifications and notices in connection with Accounts, Chattel Paper and other
documents relating to the Collateral, (x) to repair, alter, or supply goods, if
any, necessary to fulfill in whole or in part the purchase order of any Person
obligated to such Grantor in respect of any Account of such Grantor, (xi) to use
any Intellectual Property or Intellectual Property Licenses of such Grantor,
including but not limited to any labels, Patents, Trademarks, trade names, URLs,
domain names, industrial designs, Copyrights, or advertising matter, in
preparing for sale, advertising for sale, or selling Inventory or other
Collateral and to collect any amounts due under Accounts, contracts or
Negotiable Collateral of such Grantor, and (xii) Collateral Agent, on behalf of
the Secured Parties, shall have the right, but shall not be obligated, to bring
suit in its own name to enforce the Intellectual Property and Licenses and, if
Collateral Agent shall commence any such suit, the appropriate Grantor shall, at
the request of Collateral Agent, do any and all lawful acts and execute any and
all proper documents reasonably required by Collateral Agent in aid of such
enforcement. Each Grantor hereby ratifies all that such attorney-in-fact shall
lawfully do or cause to be done by virtue hereof. This power is coupled with an
interest and is irrevocable until the date on which all of the Secured
Obligations (other than Contingent Indemnity Obligations) have been indefeasibly
paid in full in cash after the termination of each Lender’s Commitment and each
of the Loan Documents.

 

-25-

 

 

(c)          For the purpose of enabling the Collateral Agent to exercise rights
and remedies hereunder, at such time after the occurrence and during the
continuance of an Event of Default as the Collateral Agent shall be lawfully
entitled to exercise such rights and remedies, and for no other purpose, each
Grantor hereby (i) grants to the Collateral Agent an irrevocable, non-exclusive
license (exercisable without payment of royalty or other compensation to any
Grantor) to use, assign, license or sublicense any Intellectual Property now or
hereafter owned by any Grantor, wherever the same may be located, including in
such license reasonable access to all media in which any of the licensed items
may be recorded or stored and to all computer programs used for the compilation
or printout thereof; and (ii) assigns to the Collateral Agent, to the extent
assignable, all of its rights to any Intellectual Property now or hereafter
licensed or used by any Grantor. Notwithstanding anything contained herein to
the contrary, but subject to the provisions of the Financing Agreement that
limit the right of a Grantor to dispose of its property and Section 6(i) hereof,
so long as no Event of Default shall have occurred and be continuing, each
Grantor may exploit, use, enjoy, protect, license, sublicense, assign, sell,
dispose of or take other actions with respect to the Intellectual Property in
the ordinary course of its business. In furtherance of the foregoing, unless an
Event of Default shall have occurred and be continuing, the Collateral Agent
shall from time to time, upon the written request of a Grantor, execute and
deliver any instruments, certificates or other documents, in the form so
requested, which such Grantor shall have certified are appropriate (in such
Grantor’s judgment) to allow it to take any action permitted above (including
relinquishment of the license provided pursuant to this clause (c) as to any
Intellectual Property). Further, upon the date on which all of the Secured
Obligations (other than Contingent Indemnity Obligations) have been indefeasibly
paid in full in cash after the termination of each Lender’s Commitment and each
of the Loan Documents, the Collateral Agent (subject to Section 13(e) hereof)
shall release and reassign to the Grantors all of the Collateral Agent’s right,
title and interest in and to the Intellectual Property, and the Licenses, all
without recourse, representation or warranty whatsoever and at the Grantors’
sole expense. The exercise of rights and remedies hereunder by the Collateral
Agent shall not terminate the rights of the holders of any licenses or
sublicenses theretofore granted by any Grantor in accordance with the second
sentence of this clause (c). Each Grantor hereby releases the Collateral Agent
from any claims, causes of action and demands at any time arising out of or with
respect to any actions taken or omitted to be taken by the Collateral Agent
under the powers of attorney granted herein other than actions taken or omitted
to be taken through the Collateral Agent’s gross negligence or willful
misconduct, as determined by a final determination of a court of competent
jurisdiction.

 

(d)          If any Grantor fails to perform any agreement or obligation
contained herein, the Collateral Agent may itself perform, or cause performance
of, such agreement or obligation, in the name of such Grantor or the Collateral
Agent, and the expenses of the Collateral Agent incurred in connection therewith
shall be jointly and severally payable by the Grantors pursuant to Section 10
hereof and shall be secured by the Collateral.

 

-26-

 

 

(e)          The powers conferred on the Collateral Agent hereunder are solely
to protect its interest in the Collateral, for the benefit of the Secured
Parties, and shall not impose any duty upon it to exercise any such powers.
Other than the exercise of reasonable care to assure the safe custody of any
Collateral in its actual possession and the accounting for moneys actually
received by it hereunder, the Collateral Agent shall have no duty as to any
Collateral or as to the taking of any necessary steps to preserve rights against
prior parties or any other rights pertaining to any Collateral and shall be
relieved of all responsibility for any Collateral in its actual possession upon
surrendering it or tendering surrender of it to any of the Grantors (or
whomsoever shall be lawfully entitled to receive the same or as a court of
competent jurisdiction shall direct). The Collateral Agent shall be deemed to
have exercised reasonable care in the custody and preservation of any Collateral
in its possession if such Collateral is accorded treatment substantially equal
to that which the Collateral Agent accords its own property, it being understood
that the Collateral Agent shall not have responsibility for ascertaining or
taking action with respect to calls, conversions, exchanges, maturities, tenders
or other matters relating to any Collateral, whether or not the Collateral Agent
has or is deemed to have knowledge of such matters. The Collateral Agent shall
not be liable or responsible for any loss or damage to any of the Collateral, or
for any diminution in the value thereof, by reason of the act or omission of any
warehouseman, carrier, forwarding agency, consignee or other agent or bailee
selected by the Collateral Agent in good faith.

 

(f)          Anything herein to the contrary notwithstanding (i) each Grantor
shall remain liable under the Licenses and otherwise in respect of the
Collateral to the extent set forth therein to perform all of its obligations
thereunder to the same extent as if this Agreement had not been executed,
(ii) the exercise by the Collateral Agent of any of its rights hereunder shall
not release any Grantor from any of its obligations under the Licenses or
otherwise in respect of the Collateral, and (iii) the Collateral Agent shall not
have any obligation or liability by reason of this Agreement under the Licenses
or otherwise in respect of the Collateral, nor shall the Collateral Agent be
obligated to perform any of the obligations or duties of any Grantor thereunder
or to take any action to collect or enforce any claim for payment assigned
hereunder.

 

(g)          The Collateral Agent may at any time after the occurrence during
the continuance of an Event of Default in its discretion (i) without notice to
any Grantor, transfer or register in the name of the Collateral Agent or any of
its nominees any or all of the Pledged Interests, subject only to the revocable
rights of such Grantor under Section 7(a) hereof, and (ii) exchange certificates
or Instruments constituting Pledged Interests for certificates or Instruments of
smaller or larger denominations.

 

SECTION 9.          Remedies Upon Default. If any Event of Default shall have
occurred and be continuing:

 

-27-

 

 

(a)          The Collateral Agent may exercise in respect of the Collateral, in
addition to any other rights and remedies provided for herein, in the other Loan
Documents, or otherwise available to it, all of the rights and remedies of a
secured party upon default under the Code (whether or not the Code applies to
the affected Collateral), and also may (i) take absolute control of the
Collateral, including, without limitation, transfer into the Collateral Agent’s
name or into the name of its nominee or nominees (to the extent the Collateral
Agent has not theretofore done so) and thereafter receive, for the benefit of
the Collateral Agent and the Lenders, all payments made thereon, give all
consents, waivers and ratifications in respect thereof and otherwise act with
respect thereto as though it were the outright owner thereof, (ii) require each
Grantor to, and each Grantor hereby agrees that it will at its own expense and
upon request of the Collateral Agent forthwith, assemble all or part of the
Collateral as directed by the Collateral Agent and make it available to the
Collateral Agent at a place or places to be designated by the Collateral Agent
that is reasonably convenient to both parties, and the Collateral Agent may
enter into and occupy any premises owned or leased by any Grantor where the
Collateral or any part thereof is located or assembled for a reasonable period
in order to effectuate the Collateral Agent’s rights and remedies hereunder or
under law, without obligation to any Grantor in respect of such occupation, and
(iii) without notice except as specified below and without any obligation to
prepare or process the Collateral for sale, (A) sell the Collateral or any part
thereof in one or more parcels at public or private sale, at any of the
Collateral Agent’s offices, at any exchange or broker’s board or elsewhere, for
cash, on credit or for future delivery, and at such price or prices and upon
such other terms as the Collateral Agent may deem commercially reasonable and/or
(B) lease, license or otherwise dispose of the Collateral or any part thereof
upon such terms as the Collateral Agent may deem commercially reasonable. Each
Grantor agrees that, to the extent notice of sale or any other disposition of
the Collateral shall be required by law, at least ten (10) days’ prior notice to
the applicable Grantor of the time and place of any public sale or the time
after which any private sale or other disposition of the Collateral is to be
made shall constitute reasonable notification and specifically such notification
shall constitute a reasonable “authenticated notification of disposition” within
the meaning of Section 9-611 of the Code. The Collateral Agent shall not be
obligated to make any sale or other disposition of Collateral regardless of
notice of sale having been given. The Collateral Agent may adjourn any public or
private sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was so adjourned. Each Grantor agrees that (A) the internet
shall constitute a “place” for purposes of Section 9-610(b) of the Code, and (B)
to the extent notification of sale shall be required by law, notification by
mail of the URL where a sale will occur and the time when a sale will commence
at least ten (10) days prior to the sale shall constitute a reasonable
notification for purposes of Section 9-611(b) of the Code. Each Grantor agrees
that any sale of Collateral to a licensor pursuant to the terms of a license
agreement between such licensor and a Grantor is sufficient to constitute a
commercially reasonable sale (including as to method, terms, manner, and time)
within the meaning of Section 9-610 of the Code. Each Grantor hereby waives any
claims against the Collateral Agent and the Lenders arising by reason of the
fact that the price at which the Collateral may have been sold at a private sale
was less than the price which might have been obtained at a public sale or was
less than the aggregate amount of the Secured Obligations, even if the
Collateral Agent accepts the first offer received and does not offer the
Collateral to more than one offeree, and waives all rights that such Grantor may
have to require that all or any part of the Collateral be marshaled upon any
sale (public or private) thereof. Each Grantor hereby acknowledges that (i) any
such sale of the Collateral by the Collateral Agent shall be made without
warranty, (ii) the Collateral Agent may specifically disclaim any warranties of
title, possession, quiet enjoyment or the like, (iii) the Collateral Agent may
bid (which bid may be, in whole or in part, in the form of cancellation of
indebtedness), if permitted by law, for the purchase, lease, license or other
disposition of the Collateral or any portion thereof for the account of the
Collateral Agent (on behalf of itself and the Lenders) and (iv) such actions set
forth in clauses (i), (ii) and (iii) above shall not adversely affect the
commercial reasonableness of any such sale of the Collateral. In addition to the
foregoing, (i) upon written notice to any Grantor from the Collateral Agent,
each Grantor shall cease any use of the Intellectual Property or any trademark,
patent or copyright similar thereto for any purpose described in such notice;
(ii) the Collateral Agent may, at any time and from time to time, upon five
(5) days’ prior notice to any Grantor, license, whether general, special or
otherwise, and whether on an exclusive or non-exclusive basis, any of the
Intellectual Property, throughout the universe for such term or terms, on such
conditions, and in such manner, as the Collateral Agent shall in its sole
discretion determine; and (iii) the Collateral Agent may, at any time, pursuant
to the authority granted in Section 8 hereof (such authority being effective
upon the occurrence and during the continuance of an Event of Default), execute
and deliver on behalf of a Grantor, one or more instruments of assignment of the
Intellectual Property (or any application or registration thereof), in form
suitable for filing, recording or registration in any country.

 

-28-

 

 

(b)          Each Grantor recognizes that the Collateral Agent may deem it
impracticable to effect a public sale of all or any part of the Pledged Shares
or any other securities constituting Pledged Interests and that the Collateral
Agent may, therefore, determine to make one or more private sales of any such
securities to a restricted group of purchasers who will be obligated to agree,
among other things, to acquire such securities for their own account, for
investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges that any such private sale may be at prices and on terms
less favorable to the seller than the prices and other terms which might have
been obtained at a public sale and, notwithstanding the foregoing, agrees that
such private sales shall be deemed to have been made in a commercially
reasonable manner and that the Collateral Agent shall have no obligation to
delay the sale of any such securities for the period of time necessary to permit
the issuer of such securities to register such securities for public sale under
the Securities Act. Each Grantor further acknowledges and agrees that any offer
to sell such securities which has been (i) publicly advertised on a bona fide
basis in a newspaper or other publication of general circulation in the
financial community of New York, New York (to the extent that such an offer may
be so advertised without prior registration under the Securities Act) or
(ii) made privately in the manner described above to not less than fifteen bona
fide offerees shall be deemed to involve a “public disposition” for the purposes
of Section 9-610(c) of the Code (or any successor or similar, applicable
statutory provision) as then in effect in the State of New York, notwithstanding
that such sale may not constitute a “public offering” under the Securities Act,
and that the Collateral Agent may, in such event, bid for the purchase of such
securities.

 

(c)          Any cash held by the Collateral Agent (or its agent or designee) as
Collateral and all Cash Proceeds received by the Collateral Agent (or its agent
or designee) in respect of any sale of or collection from, or other realization
upon, all or any part of the Collateral may, in the discretion of the Collateral
Agent, be held by the Collateral Agent (or its agent or designee) as collateral
for, and/or then or at any time thereafter applied (after payment of any amounts
payable to the Collateral Agent pursuant to Section 10 hereof) in whole or in
part by the Collateral Agent against, all or any part of the Secured Obligations
in such order as the Collateral Agent shall elect, consistent with the
provisions of the Financing Agreement. Any surplus of such cash or Cash Proceeds
held by the Collateral Agent (or its agent or designee) and remaining after the
date on which all of the Secured Obligations (other than Contingent Indemnity
Obligations) have been indefeasibly paid in full in cash after the termination
of each Lender’s Commitment and each of the Loan Documents, shall be paid over
to whomsoever shall be lawfully entitled to receive the same or as a court of
competent jurisdiction shall direct.

 

-29-

 

 

(d)          In the event that the proceeds of any such sale, collection or
realization are insufficient to pay all amounts to which the Collateral Agent
and the Lenders are legally entitled, the Grantors shall be jointly and
severally liable for the deficiency, together with interest thereon at the
highest rate specified in any applicable Loan Document for interest on overdue
principal thereof or such other rate as shall be fixed by applicable law,
together with the costs of collection and the reasonable fees, costs, expenses
and other client charges of any attorneys employed by the Collateral Agent to
collect such deficiency.

 

(e)          Each Grantor hereby acknowledges that if the Collateral Agent
complies with any applicable requirements of law in connection with a
disposition of the Collateral, such compliance will not adversely affect the
commercial reasonableness of any sale or other disposition of the Collateral.

 

(f)          The Collateral Agent shall not be required to marshal any present
or future collateral security (including, but not limited to, this Agreement and
the Collateral) for, or other assurances of payment of, the Secured Obligations
or any of them or to resort to such collateral security or other assurances of
payment in any particular order, and all of the Collateral Agent’s rights and
remedies hereunder and in respect of such collateral security and other
assurances of payment shall be cumulative and in addition to all other rights,
however existing or arising. To the extent that any Grantor lawfully may, such
Grantor hereby agrees that it will not invoke any law relating to the
marshalling of collateral which might cause delay in or impede the enforcement
of the Collateral Agent’s rights and remedies under this Agreement or under any
other instrument creating or evidencing any of the Secured Obligations or under
which any of the Secured Obligations is outstanding or by which any of the
Secured Obligations is secured or payment thereof is otherwise assured, and, to
the extent that it lawfully may, each Grantor hereby irrevocably waives the
benefits of all such laws.

 

(g)          The Collateral Agent is hereby granted a license or other right to
use, without liability for royalties or any other charge, each Grantor’s
Intellectual Property, including but not limited to, any labels, Patents,
Trademarks, trade names, URLs, domain names, industrial designs, Copyrights, and
advertising matter, whether owned by any Grantor or with respect to which any
Grantor has rights under license, sublicense, or other agreements (including any
License), as it pertains to the Collateral, in preparing for sale, advertising
for sale and selling any Collateral, and each Grantor’s rights under all
licenses and all franchise agreements shall inure to the benefit of the
Collateral Agent.

 

(h)          Each of the Grantors irrevocably and unconditionally:

 

(i)          consents to the appointment of pre-judgment and/or post- judgment
receiver with all of the same powers that would otherwise be available to the
Grantors, including, but not limited to the power to (A) hold, manage, control
or dispose of the Collateral wherever located, (B) take any action with respect
to the Collateral to the maximum extent permitted by law and (C) conduct a
public or private sale of any or all of the Loan Parties’ right, title and
interest in and to such Collateral, including any disposition of the Collateral
to the Collateral Agent/Lenders in exchange for cancellation of all or a portion
of the Obligations;

 

-30-

 

 

(ii)         consents that any such receiver can be appointed without a hearing
or prior notice to the Grantors;

 

(iii)        agrees not to oppose or otherwise interfere (directly or
indirectly) with any effort by Collateral Agent to seek the appointment of a
receiver;

 

(iv)        waives any right to demand that a bond be posted in connection with
the appointment of any such receiver; and

 

(v)         waives any right to appeal the entry of an order authorizing the
appointment of a receiver.

 

SECTION 10.         Indemnity and Expenses.

 

(a)          Each Grantor jointly and severally agrees to defend, protect,
indemnify and hold harmless each Agent and each other Indemnitee from and
against any and all claims, losses, damages, liabilities, obligations,
penalties, fees, reasonable and documented costs and expenses (including,
without limitation, reasonable and documented attorneys’ fees, costs, expenses
and disbursements) incurred by such Agent or such Indemnitee to the extent that
they arise out of or otherwise result from or relate to or are in connection
with this Agreement (including, without limitation, enforcement of this
Agreement); provided, however, that the Grantors shall not have any obligation
to any Agent or any other Indemnitee under this subsection for any claims,
losses or liabilities which are finally determined by a final non-appealable
judgment of a court of competent jurisdiction to have resulted primarily from
(x) the gross negligence or willful misconduct of such Indemnitee or (y) a
material breach by such Agent or Indemnitee of its obligations under this
Agreement or the other Loan Documents.

 

(b)          Each Grantor jointly and severally agrees to pay to the Agents upon
demand the amount of any and all reasonable and documented costs and expenses,
including the reasonable and documented fees, costs, expenses and disbursements
of counsel for the Agents and of any experts and agents (including, without
limitation, any collateral trustee which may act as agent of the Agents), which
the Agents may incur in connection with (i) the preparation, negotiation,
execution, delivery, recordation, administration, amendment, waiver or other
modification or termination of this Agreement, (ii) the custody, preservation,
use or operation of, or the sale of, collection from, or other realization upon,
any Collateral, (iii) the exercise or enforcement of any of the rights of the
Agents hereunder, or (iv) the failure by any Grantor to perform or observe any
of the provisions hereof.

 

SECTION 11.         Notices, Etc. All notices and other communications provided
for hereunder shall be given in accordance with the notice provision of the
Financing Agreement.

 

-31-

 

 

SECTION 12.         Security Interest Absolute; Joint and Several Obligations.

 

(a)          All rights of the Secured Parties, all Liens and all obligations of
each of the Grantors hereunder shall be absolute and unconditional irrespective
of (i) any lack of validity or enforceability of the Financing Agreement or any
other Loan Document, (ii) any change in the time, manner or place of payment of,
or in any other term in respect of, all or any of the Secured Obligations, or
any other amendment or waiver of or consent to any departure from the Financing
Agreement or any other Loan Document, (iii) any exchange or release of, or
non-perfection of any Lien on any Collateral, or any release or amendment or
waiver of or consent to departure from any guaranty, for all or any of the
Secured Obligations, or (iv) any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any of the Grantors in
respect of the Secured Obligations. All authorizations and agencies contained
herein with respect to any of the Collateral are irrevocable and powers coupled
with an interest.

 

(b)          Each Grantor hereby waives (i) promptness and diligence,
(ii) notice of acceptance and notice of the incurrence of any Obligation by the
Borrowers, (iii) notice of any actions taken by any Agent, any Lender, any
Guarantor or any other Person under any Loan Document or any other agreement,
document or instrument relating thereto, (iv) all other notices, demands and
protests, and all other formalities of every kind in connection with the
enforcement of the Obligations, the omission of or delay in which, but for the
provisions of this subsection (b), might constitute grounds for relieving such
Grantor of any such Grantor’s obligations hereunder and (v) any requirement that
any Agent or any Lender protect, secure, perfect or insure any security interest
or other lien on any property subject thereto or exhaust any right or take any
action against any Grantor or any other Person or any collateral.

 

(c)          All of the obligations of the Grantors hereunder are joint and
several. The Collateral Agent may, in its sole and absolute discretion, enforce
the provisions hereof against any of the Grantors and shall not be required to
proceed against all Grantors jointly or seek payment from the Grantors ratably.
In addition, the Collateral Agent may, in its sole and absolute discretion,
select the Collateral of any one or more of the Grantors for sale or application
to the Secured Obligations, without regard to the ownership of such Collateral,
and shall not be required to make such selection ratably from the Collateral
owned by all of the Grantors. The release or discharge of any Grantor by the
Collateral Agent shall not release or discharge any other Grantor from the
obligations of such Person hereunder.

 

SECTION 13.         Miscellaneous.

 

(a)          No amendment of any provision of this Agreement (including any
Schedule attached hereto) shall be effective unless it is in writing and signed
by each Grantor affected thereby and the Collateral Agent, and no waiver of any
provision of this Agreement, and no consent to any departure by any Grantor
therefrom, shall be effective unless it is in writing and signed by the
Collateral Agent, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.

 

(b)          No failure on the part of the Secured Parties to exercise, and no
delay in exercising, any right hereunder or under any other Loan Document shall
operate as a waiver thereof; nor shall any single or partial exercise of any
such right preclude any other or further exercise thereof or the exercise of any
other right. The rights and remedies of the Secured Parties provided herein and
in the other Loan Documents are cumulative and are in addition to, and not
exclusive of, any rights or remedies provided by law. The rights of the Secured
Parties under any Loan Document against any party thereto are not conditional or
contingent on any attempt by such Person to exercise any of its rights under any
other Loan Document against such party or against any other Person, including
but not limited to, any Grantor.

 

-32-

 

 

(c)          This Agreement shall create a continuing security interest in the
Collateral and shall (i) remain in full force and effect, subject to
paragraph (e) below, until the date on which all of the Secured Obligations
(other than Contingent Indemnity Obligations) have been indefeasibly paid in
full in cash after the termination of each Lender’s Commitment and each of the
Loan Documents and (ii) be binding on each Grantor and all other Persons who
become bound as debtor to this Agreement in accordance with Section 9-203(d) of
the Code, and shall inure, together with all rights and remedies of the Secured
Parties hereunder, to the benefit of the Secured Parties and their respective
successors, transferees and assigns. Without limiting the generality of
clause (ii) of the immediately preceding sentence, the Secured Parties may
assign or otherwise transfer their respective rights and obligations under this
Agreement and any other Loan Document to any other Person pursuant to the terms
of the Financing Agreement, and such other Person shall thereupon become vested
with all of the benefits in respect thereof granted to the Secured Parties
herein or otherwise. Upon any such assignment or transfer, all references in
this Agreement to any Secured Party shall mean the assignee of any such Secured
Party. None of the rights or obligations of any Grantor hereunder may be
assigned or otherwise transferred without the prior written consent of the
Collateral Agent, and any such assignment or transfer shall be null and void.

 

(d)          Upon the date on which all of the Secured Obligations (other than
Contingent Indemnity Obligations) have been indefeasibly paid in full in cash
after the termination of each Lender’s Commitment and each of the Loan
Documents, (i) subject to paragraph (e) below, this Agreement and the security
interests and licenses created hereby shall terminate and all rights to the
Collateral shall revert to the Grantors and (ii) the Collateral Agent will, upon
the Grantors’ request and at the Grantors’ expense, without any representation,
warranty or recourse whatsoever, (A) return to the Grantors (or whomsoever shall
be lawfully entitled to receive the same or as a court of competent jurisdiction
shall direct) such of the Collateral as shall not have been sold or otherwise
disposed of or applied pursuant to the terms hereof and (B) execute and deliver
to the Grantors such documents as the Grantors shall reasonably request to
evidence such termination.

 

(e)          This Agreement shall remain in full force and effect and continue
to be effective should any petition be filed by or against any Grantor for
liquidation or reorganization, should any Grantor become insolvent or make an
assignment for the benefit of any creditor or creditors or should a receiver or
trustee be appointed for all or any significant part of any Grantor’s assets,
and shall continue to be effective or be reinstated, as the case may be, if at
any time payment or performance of the Secured Obligations, or any part thereof,
is, pursuant to applicable law, rescinded or reduced in amount, or must
otherwise be restored or returned by any obligee of the Secured Obligations,
whether as a “voidable preference,” “fraudulent conveyance,” or otherwise, all
as though such payment or performance had not been made. In the event that any
payment, or any part thereof, is rescinded, reduced, restored or returned, the
Secured Obligations shall be reinstated and deemed reduced only by such amount
paid and not so rescinded, reduced, restored or returned.

 

-33-

 

 

(f)          Upon the execution and delivery, or authentication, by any Person
of a security agreement supplement in substantially the form of Exhibit C hereto
(each a “Security Agreement Supplement”), (i) such Person shall be referred to
as an “Additional Grantor” and shall be and become a Grantor, and each reference
in this Agreement to “Grantor” shall also mean and be a reference to such
Additional Grantor, and each reference in this Agreement and the other Loan
Documents to “Collateral” shall also mean and be a reference to the Collateral
of such Additional Grantor, and (ii) the supplemental Schedules I-XI attached to
each Security Agreement Supplement shall be incorporated into and become a part
of and supplement Schedules I-XI, respectively, hereto, and the Collateral Agent
may attach such Schedules as supplements to such Schedules, and each reference
to such Schedules shall mean and be a reference to such Schedules, as
supplemented pursuant hereto.

 

(g)          THIS AGREEMENT SHALL BE GOVERNED BY, CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, EXCEPT AS REQUIRED BY
MANDATORY PROVISIONS OF LAW AND EXCEPT TO THE EXTENT THAT THE VALIDITY AND
PERFECTION OR THE PERFECTION AND THE EFFECT OF PERFECTION OR NON-PERFECTION OF
THE SECURITY INTEREST CREATED HEREBY, OR REMEDIES HEREUNDER, IN RESPECT OF ANY
PARTICULAR COLLATERAL ARE GOVERNED BY THE LAW OF A JURISDICTION OTHER THAN THE
STATE OF NEW YORK.

 

(h)          EACH GRANTOR HEREBY IRREVOCABLY CONSENTS TO AND WAIVES ANY RIGHT TO
OBJECT TO OR OTHERWISE CONTEST THE APPOINTMENT OF A RECEIVER AFTER THE
OCCURRENCE OF AN EVENT OF DEFAULT. EACH GRANTOR (i) GRANTS SUCH WAIVER AND
CONSENTS KNOWINGLY AFTER HAVING DISCUSSED THE IMPLICATIONS THEREOF WITH COUNSEL,
(ii) ACKNOWLEDGES THAT (A) THE UNCONTESTED RIGHT TO HAVE A RECEIVER APPOINTED
FOR THE FOREGOING PURPOSES IS CONSIDERED ESSENTIAL BY THE SECURED PARTIES IN
CONNECTION WITH THE ENFORCEMENT OF THEIR RIGHTS AND REMEDIES HEREUNDER AND UNDER
THE OTHER DOCUMENTS EXECUTED IN CONNECTION HEREWITH, AND (B) THE AVAILABILITY OF
SUCH APPOINTMENT AS A REMEDY UNDER THE FOREGOING CIRCUMSTANCES WAS A MATERIAL
FACTOR IN INDUCING THE SECURED PARTIES TO MAKE (AND COMMIT TO MAKE) THE LOAN TO
THE BORROWERS, AND (iii) AGREES TO ENTER INTO ANY AND ALL STIPULATIONS IN ANY
LEGAL ACTIONS, OR AGREEMENTS OR OTHER INSTRUMENTS IN CONNECTION WITH THE
FOREGOING AND TO COOPERATE FULLY WITH THE SECURED PARTIES IN CONNECTION WITH THE
ASSUMPTION AND EXERCISE OF CONTROL BY THE RECEIVER OVER ALL OR ANY PORTION OF
THE COLLATERAL.

 

-34-

 

 

(i)          In addition to and without limitation of any of the foregoing, this
Agreement shall be deemed to be a Loan Document and shall otherwise be subject
to all of terms and conditions contained in Sections 12.10 and 12.11 of the
Financing Agreement, mutatis mutandi.

 

(j)          Each Grantor irrevocably and unconditionally waives any right it
may have to claim or recover in any legal action, suit or proceeding with
respect to this Agreement any special, exemplary, punitive or consequential
damages.

 

(k)          Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof or thereof or affecting the validity or
enforceability of such provision in any other jurisdiction.

 

(l)          Section headings herein are included for convenience of reference
only and shall not constitute a part of this Agreement for any other purpose.
Unless the contrary is compelled by the context, everything contained in each
Section applies equally to this Agreement. Each provision of this Agreement
shall be severable from every other provision of this Agreement for the purposes
of determining the legal enforceability of any specific provision.

 

(m)         This Agreement may be executed in any number of counterparts and by
the different parties hereto on separate counterparts, each of which shall be
deemed an original, but all of such counterparts taken together shall constitute
one and the same agreement. Delivery of an executed counterpart of this
Agreement by facsimile or electronic mail shall be equally effective as delivery
of an original executed counterpart.

 

(n)          Neither this Agreement nor any uncertainty or ambiguity herein
shall be construed against any member of the Lender Group, any Bank Product
Provider, or any Grantor, whether under any rule of construction or otherwise.
This Agreement has been reviewed by all parties and shall be construed and
interpreted according to the ordinary meaning of the words used so as to
accomplish fairly the purposes and intentions of all parties hereto.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

-35-

 

 

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its officer thereunto duly authorized, as of the date first above
written.

 

  GRANTORS:    

 

 

LIMBACH FACILITY SERVICES LLC,

a Delaware limited liability company

      By:

/s/ John T. Jordan, Jr.

    Name:  John T. Jordan, Jr.     Title: Executive Vice President, Chief
Financial Officer     and Treasurer

 

 

LIMBACH COMPANY LLC,

a Delaware limited liability company

      By:

/s/ John T. Jordan, Jr.

    Name:  John T. Jordan, Jr.     Title: Executive Vice President, Chief
Financial Officer     and Treasurer        

LIMBACH COMPANY LP,

a Delaware limited partnership

      By: /s/ John T. Jordan, Jr.     Name: John T. Jordan, Jr.     Title:
Executive Vice President, Chief Financial Officer     and Treasurer      

HARPER LIMBACH LLC,

a Delaware limited liability company

      By: /s/ John T. Jordan, Jr.     Name: John T. Jordan, Jr.     Title:
Treasurer

 

[Signature Page to PLEDGE AND Security Agreement]

 

 

 

 

 

HARPER LIMBACH CONSTRUCTION LLC,

a Delaware limited liability company

      By: /s/ John T. Jordan, Jr.     Name: John T. Jordan, Jr.     Title:
Treasurer

 

 

LIMBACH HOLDINGS, INC.,

a Delaware corporation

      By: /s/ John T. Jordan, Jr.     Name: John T. Jordan, Jr.     Title: Chief
Financial Officer        

LIMBACH HOLDINGS LLC,

a Delaware limited liability company

      By: /s/ John T. Jordan, Jr.     Name:  John T. Jordan, Jr.     Title:
Executive Vice President, Chief Financial Officer     and Treasurer

 

[Signature Page to PLEDGE AND Security Agreement]

 

 

 

 

Acknowledged and Agreed:

 

CORTLAND CAPITAL MARKET SERVICES LLC,
as Collateral Agent

 

By: /s/ Emily Ergang Pappas     Name: Emily Ergang Pappas     Title: Associate
Counsel  

 

[Signature Page to PLEDGE AND Security Agreement]

 

 

 

 

EXHIBIT A

PLEDGE AMENDMENT

 

This Pledge Amendment, dated __________ ____, ___, is delivered pursuant to
Section 4 of the Security Agreement referred to below. The undersigned hereby
agrees that this Pledge Amendment may be attached to the Pledge and Security
Agreement, dated April 12, 2019, as it may heretofore have been or hereafter may
be amended, restated, supplemented, modified or otherwise changed from time to
time (the “Security Agreement”) and that the promissory notes or shares listed
on this Pledge Amendment shall be hereby pledged and assigned to the Collateral
Agent and become part of the Pledged Interests referred to in the Security
Agreement and shall secure all of the Secured Obligations referred to in the
Security Agreement.

 

Pledged Debt Grantor   Name of Maker   Description   Principal Amount
Outstanding as of                            

 

Pledged Shares Grantor   Name of
Pledged
Issuer   Number of
Shares   Percentage of
Outstanding
Shares   Class   Certificate
Number                                            

 

  [PLEDGOR]         By:       Name:     Title:

 

CORTLAND CAPITAL MARKET SERVICES LLC, as the Collateral Agent       By:      
Name:     Title:  

 

Exh. A-1

 

 

EXHIBIT B
 

GRANT OF A SECURITY INTEREST -- [TRADEMARKS] [PATENTS] [COPYRIGHTS]

 

This [Trademark][Copyright][Patent] Security Agreement (this
“[Trademark][Copyright][Patent] Security Agreement”) is made as of ____________,
20___, by ____________ (“Grantor”), in favor of Cortland Capital Market Services
LLC, in its capacity as collateral agent for itself and the other Secured
Parties (together with its successors and assigns in such capacity, “Grantee”).

 

WHEREAS, the Grantor [has adopted, used and is using, and holds all right, title
and interest in and to, the trademarks and service marks listed on the attached
Schedule A, which trademarks and service marks are registered or applied for in
the United States Patent and Trademark Office (the “Trademarks”)] [holds all
right, title and interest in the letter patents, design patents and utility
patents listed on the attached Schedule A, which patents are issued or applied
for in the United States Patent and Trademark Office (the “Patents”)] [holds all
right, title and interest in the copyrights listed on the attached Schedule A,
which copyrights are registered in the United States Copyright Office (the
“Copyrights”)];

 

WHEREAS, the Grantor has entered into a Pledge and Security Agreement, dated
April 12, 2019 (as amended, restated, supplemented, modified or otherwise
changed from time to time, the “Security Agreement”), in favor of Grantee; and

 

WHEREAS, pursuant to the Security Agreement, the Grantor has granted to the
Grantee for the benefit of the Secured Parties (as defined in the Security
Agreement), a continuing security interest in all right, title and interest of
the Grantor in, to and under the [Trademarks, together with, among other things,
the goodwill of the business symbolized by the Trademarks] [Patents]
[Copyrights] and the applications and registrations thereof, and all proceeds
thereof, including, without limitation, any and all causes of action which may
exist by reason of infringement thereof and any and all damages arising from
past, present and future violations thereof (the “Collateral”), to secure the
payment, performance and observance of the Secured Obligations (as defined in
the Security Agreement).

 

NOW, THEREFORE, as collateral security for the payment, performance and
observance of all of the Secured Obligations, for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Grantor does hereby grant to the Grantee and grant to the Grantee for the
benefit of the Secured Parties, a continuing security interest in the Collateral
to secure the prompt payment, performance and observance of the Secured
Obligations.

 

All capitalized terms used but not otherwise defined herein have the meanings
given to them in the Security Agreement

 

The Grantor does hereby further acknowledge and affirm that the rights and
remedies of the Grantee with respect to the Collateral are more fully set forth
in the Security Agreement, the terms and provisions of which are hereby
incorporated herein by reference as if fully set forth herein.

 

Exh. B-1

 

 

This [Trademark][Patent][Copyright] Agreement shall be construed under and
governed by the provisions set forth in Sections 13(g), (h), and (i) of the
Security Agreement, mutatis mutandis.

 

This [Trademark][Patent][Copyright] Agreement may be executed in any number of
counterparts and by different parties in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart by facsimile or electronic mail shall be equally effective as
delivery of an original executed counterpart.

 

[Remainder of page intentionally left blank]

 

Exh. B-2

 

 

IN WITNESS WHEREOF, the Grantor has caused this [Trademark][Copyright][Patent]
Security Agreement to be duly executed by its officer thereunto duly authorized
as of the date first set forth above.

 

  [GRANTOR]         By:       Name:     Title:

 

Exh. B-3

 

 

SCHEDULE A TO GRANT OF A SECURITY INTEREST

 

[Trademark Registrations and Applications]

 

[Patents and Patent Applications]

 

[Copyright Registrations and Applications]

 

Exh. B-4

 

 

EXHIBIT C

FORM OF SECURITY AGREEMENT SUPPLEMENT

 

[Date of Security Agreement Supplement]

 

Cortland Capital Market Services LLC, as Collateral Agent
225 W. Washington St., 9th Floor
Chicago, Illinois 60606

 

Ladies and Gentlemen:

 

Reference hereby is made to (i) the Financing Agreement, dated as of April 12,
2019 (such agreement, as amended, restated, supplemented, modified or otherwise
changed from time to time, including any replacement agreement therefor, being
hereinafter referred to as the “Financing Agreement”) by and among Limbach
Holdings, Inc., a Delaware corporation (“Ultimate Parent”), Limbach Holdings
LLC, a Delaware limited liability company (“Parent”), Limbach Facility Services
LLC, a Delaware limited liability company (“Limbach”), each subsidiary of
Limbach listed as a “Borrower” on the signature pages thereto (together with
Limbach, each a “Borrower” and collectively, the “Borrowers”), each subsidiary
of Ultimate Parent listed as a “Guarantor” on the signature pages thereto
(together with Ultimate Parent, Parent and each other Person that executes a
joinder agreement and becomes a “Guarantor” thereunder, each a “Guarantor” and
collectively, the “Guarantors”), the lenders from time to time party thereto
(each a “Lender” and collectively, the “Lenders”), Cortland Capital Market
Services LLC (“Cortland”), as collateral agent for the Lenders (in such
capacity, together with its successors and assigns in such capacity, the
“Collateral Agent”), Cortland, as administrative agent for the Lenders (in such
capacity, together with its successors and assigns in such capacity, the
“Administrative Agent”) and CB Agent Services LLC, as origination agent for the
Lenders (in such capacity, together with its successors and permitted assigns in
such capacity, the “Origination Agent” and together with the Collateral Agent
and the Administrative Agent, each an “Agent” and collectively, the “Agents”)
and (ii) the Pledge and Security Agreement, dated as of April 12, 2019 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Security Agreement”), made by the Grantors (as defined therein) from time to
time party thereto in favor of the Collateral Agent. Capitalized terms defined
in the Financing Agreement or the Security Agreement, not otherwise defined
herein and are used herein shall have the meanings ascribed to them in the
Financing Agreement or the Security Agreement.

 

SECTION 1.          Grant of Security. The undersigned hereby grants to the
Collateral Agent, for the ratable benefit of the Secured Parties, a security
interest in, all of its right, title and interest in and to all of the
Collateral (as defined in the Security Agreement) of the undersigned, whether
now owned or hereafter acquired by the undersigned, wherever located and whether
now or hereafter existing or arising, including, without limitation, the
property and assets of the undersigned set forth on the attached supplemental
schedules to the Schedules to the Security Agreement.

 

Exh. C-1

 

 

SECTION 2.         Security for Obligations. The grant of a security interest in
the Collateral by the undersigned under this Security Agreement Supplement and
the Security Agreement secures the payment of all Secured Obligations of the
undersigned now or hereafter existing under or in respect of the Loan Documents,
whether direct or indirect, absolute or contingent, and whether for principal,
reimbursement obligations, interest, premiums, penalties, fees,
indemnifications, contract causes of action, costs, expenses or otherwise.
Without limiting the generality of the foregoing, each of this Security
Agreement Supplement and the Security Agreement secures the payment of all
amounts that constitute part of the Secured Obligations and that would be owed
by the undersigned to the Collateral Agent or any Secured Party under the Loan
Documents but for the fact that such Secured Obligations are unenforceable or
not allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving a Grantor.

 

SECTION 3.         Supplements to Security Agreement Schedules. The undersigned
has attached hereto supplemental Schedules I through XI to Schedules I through
XI, respectively, to the Security Agreement, and the undersigned hereby
certifies, as of the date first above written, that such supplemental Schedules
have been prepared by the undersigned in substantially the form of the
equivalent Schedules to the Security Agreement, and such supplemental Schedules
include all of the information required to be scheduled to the Security
Agreement and do not omit to state any information material thereto.

 

SECTION 4.          Representations and Warranties. The undersigned hereby makes
each representation and warranty set forth in Section 5 of the Security
Agreement (as supplemented by the attached supplemental Schedules) to the same
extent as each other Grantor.

 

SECTION 5.          Obligations Under the Security Agreement. The undersigned
hereby agrees, as of the date first above written, to be bound as a Grantor by
all of the terms and provisions of the Security Agreement to the same extent as
each of the other Grantors. The undersigned further agrees, as of the date first
above written, that each reference in the Security Agreement to an “Additional
Grantor” or a “Grantor” shall also mean and be a reference to the undersigned.

 

SECTION 6.         Governing Law. This Security Agreement Supplement shall be
governed by, and construed in accordance with, the laws of the State of New
York.

 

SECTION 7.          Loan Document. In addition to and without limitation of any
of the foregoing, this Security Agreement Supplement shall be deemed to be a
Loan Document and shall otherwise be subject to all of terms and conditions
contained in Sections 12.10 and 12.11 of the Financing Agreement, mutatis
mutandi.

 

  Very truly yours,       [NAME OF ADDITIONAL LOAN PARTY]         By:      
Name:     Title:

 

Exh. C-2

 

 

Acknowledged and Agreed:       Cortland Capital Market Services LLC,   as
Collateral Agent         By:                  Name:   Title:  

 

Exh. C-3

 